


Exhibit 10.14

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (as the same may from time to time be amended,
modified, supplemented or restated, this “Agreement”) dated as of July 31, 2014
(the “Effective Date”) among OXFORD FINANCE LLC, a Delaware limited liability
company with an office located at 133 North Fairfax Street, Alexandria, Virginia
22314 (“Oxford”), as collateral agent (in such capacity, “Collateral Agent”),
the Lenders listed on Schedule 1.1 hereof or otherwise a party hereto from time
to time including Oxford in its capacity as a Lender (each a “Lender” and
collectively, the “Lenders”), and SENSEONICS, INCORPORATED with an office
located at 20451 Seneca Meadows Parkway, Germantown, Maryland 20876
(“Borrower”), provides the terms on which the Lenders shall lend to Borrower and
Borrower shall repay the Lenders. The parties agree as follows:

 

1.                                      ACCOUNTING AND OTHER TERMS

 

1.1                               Accounting terms not defined in this Agreement
shall be construed in accordance with GAAP. Calculations and determinations must
be made in accordance with GAAP. Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in Section 13. All other terms
contained in this Agreement, unless otherwise indicated, shall have the meaning
provided by the Code to the extent such terms are defined therein. All
references to “Dollars” or “$” are United States Dollars, unless otherwise
noted.

 

2.                                      LOANS AND TERMS OF PAYMENT

 

2.1                               Promise to Pay. Borrower hereby
unconditionally promises to pay each Lender, the outstanding principal amount of
all Term Loans advanced to Borrower by such Lender and accrued and unpaid
interest thereon and any other amounts due hereunder as and when due in
accordance with this Agreement.

 

2.2                               Term Loans.

 

(a)                                 Availability.

 

(i)                                     Subject to the terms and conditions of
this Agreement, the Lenders agree, severally and not jointly, to make term loans
to Borrower on the Effective Date in an aggregate amount of Four Million Dollars
($4,000,000) according to each Lender’s Term A Loan Commitment as set forth on
Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term A Loan”, and collectively as the “Term A Loans”). After repayment, no Term
A Loan may be re-borrowed.

 

(ii)                                  Subject to the terms and conditions of
this Agreement, the Lenders agree, severally and not jointly, during the Second
Draw Period, to make term loans to Borrower in an aggregate amount up to Six
Million Dollars ($6,000,000) according to each Lender’s Term B Loan Commitment
as set forth on Schedule 1.1 hereto (such term loans are hereinafter referred to
singly as a “Term B Loan”, and collectively as the “Term B Loans”; each Term A
Loan or Term B Loan is hereinafter referred to singly as a “Term Loan” and the
Term A Loans and the Term B Loans are hereinafter referred to collectively as
the “Term Loans”). After repayment, no Term B Loan may be re-borrowed.

 

(b)                                 Repayment. Borrower shall make monthly
payments of interest only commencing on the first (1st) Payment Date following
the Funding Date of each Term Loan, and continuing on the Payment Date of each
successive month thereafter through and including the Payment Date immediately
preceding the Amortization Date. Borrower agrees to pay, on the Funding Date of
each Term Loan, any initial partial monthly interest payment otherwise due for
the period between the Funding Date of such Term Loan and the first Payment Date
thereof. Commencing on the Amortization Date, and continuing on the Payment Date
of each month thereafter, Borrower shall make consecutive equal monthly payments
of principal and interest, in arrears, to each Lender, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of such Lender’s Term Loan then outstanding,
(2) the effective rate of interest, as determined in Section 2.3(a), and (3) a
repayment schedule with respect to the Term Loans equal to (A) thirty-six (36)
months if the CE Mark Approval Event occurs, and (B) forty-two months if the CE
Mark Approval Event does not occur. All unpaid principal and

 

1

--------------------------------------------------------------------------------


 

accrued and unpaid interest with respect to each Term Loan is due and payable in
full on the Maturity Date. Each Term Loan may only be prepaid in accordance with
Sections 2.2(c) and 2.2(d).

 

(c)                                  Mandatory Prepayments. If the Term Loans
are accelerated following the occurrence of an Event of Default, Borrower shall
immediately pay to Lenders, payable to each Lender in accordance with its
respective Pro Rata Share, an amount equal to the sum of: (i) all outstanding
principal of the Term Loans plus accrued and unpaid interest thereon through the
prepayment date, (ii) the Final Payment, (iii) the Prepayment Fee, plus (iv) all
other Obligations that are due and payable, including Lenders’ Expenses and
interest at the Default Rate with respect to any past due amounts.
Notwithstanding (but without duplication with) the foregoing, on the Maturity
Date, if the Final Payment had not previously been paid in full in connection
with the prepayment of the Term Loans in full, Borrower shall pay to Collateral
Agent, for payment to each Lender in accordance with its respective Pro Rata
Share, the Final Payment in respect of the Term Loan(s).

 

(d)                                 Permitted Prepayment of Term Loans. Borrower
shall have the option to prepay all, but not less than all, of the Term Loans
advanced by the Lenders under this Agreement, provided Borrower (i) provides
written notice to Collateral Agent of its election to prepay the Term Loans at
least fifteen (15) days prior to such prepayment, and (ii) pays to the Lenders
on the date of such prepayment, payable to each Lender in accordance with its
respective Pro Rata Share, an amount equal to the sum of (A) all outstanding
principal of the Term Loans plus accrued and unpaid interest thereon through the
prepayment date, (B) the Final Payment, (C) the Prepayment Fee, plus (D) all
other Obligations that are due and payable, including Lenders’ Expenses and
interest at the Default Rate with respect to any past due amounts.

 

2.3                               Payment of Interest on the Credit Extensions.

 

(a)                                 Interest Rate. Subject to Section 2.3(b),
the principal amount outstanding under the Term Loans shall accrue interest at a
fixed per annum rate (which rate shall be fixed for the duration of the
applicable Term Loan) equal to the Basic Rate, which interest shall be payable
monthly in arrears in accordance with Sections 2.2(b) and 2.3(e). Interest shall
accrue on each Term Loan commencing on, and including, the Funding Date of such
Term Loan, and shall accrue on the principal amount outstanding under such Term
Loan through and including the day on which such Term Loan is paid in full.

 

(b)                                 Default Rate. Immediately upon the
occurrence and during the continuance of an Event of Default, Obligations shall
accrue interest at a fixed per annum rate equal to the rate that is otherwise
applicable thereto plus five percentage points (5.00%) (the “Default Rate”).
Payment or acceptance of the increased interest rate provided in this
Section 2.3(b) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Collateral Agent.

 

(c)                                  360-Day Year. Interest shall be computed on
the basis of a three hundred sixty (360) day year consisting of twelve (12)
months of thirty (30) days.

 

(d)                                 Debit of Accounts. Collateral Agent and each
Lender may debit (or ACH) any deposit accounts, maintained by Borrower or any of
its Subsidiaries, including the Designated Deposit Account, for principal and
interest payments or any other amounts Borrower owes the Lenders under the Loan
Documents when due. Any such debits (or ACH activity) shall not constitute a
set-off.

 

(e)                                  Payments. Except as otherwise expressly
provided herein, all payments by Borrower under the Loan Documents shall be made
to the respective Lender to which such payments are owed, at such Lender’s
office in immediately available funds on the date specified herein. Unless
otherwise provided, interest is payable monthly on the Payment Date of each
month. Payments of principal and/or interest received after 3:00 p.m. Eastern
time are considered received at the opening of business on the next Business
Day. When a payment is due on a day that is not a Business Day, the payment is
due the next Business Day and additional fees or interest, as applicable, shall
continue to accrue until paid. All payments to be made by Borrower hereunder or
under any other Loan Document, including payments of principal and interest, and
all fees, expenses, indemnities and reimbursements, shall be made without
set-off, recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.

 

2

--------------------------------------------------------------------------------


 

2.4                               Secured Promissory Notes. The Term Loans shall
be evidenced by a Secured Promissory Note or Notes in the form attached as
Exhibit D hereto (each a “Secured Promissory Note”), and shall be repayable as
set forth in this Agreement. Borrower irrevocably authorizes each Lender to make
or cause to be made, on or about the Funding Date of any Term Loan or at the
time of receipt of any payment of principal on such Lender’s Secured Promissory
Note, an appropriate notation on such Lender’s Secured Promissory Note Record
reflecting the making of such Term Loan or (as the case may be) the receipt of
such payment. The outstanding amount of each Term Loan set forth on such
Lender’s Secured Promissory Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such Lender’s Secured
Promissory Note Record shall not limit or otherwise affect the obligations of
Borrower under any Secured Promissory Note or any other Loan Document to make
payments of principal of or interest on any Secured Promissory Note when due.
Upon receipt of an affidavit of an officer of a Lender as to the loss, theft,
destruction, or mutilation of its Secured Promissory Note, Borrower shall issue,
in lieu thereof, a replacement Secured Promissory Note in the same principal
amount thereof and of like tenor.

 

2.5                               Fees. Borrower shall pay to Collateral Agent:

 

(a)                                 Facility Fee. A fully earned, non-refundable
facility fee of Fifty Thousand Dollars ($50,000) to be shared between the
Lenders pursuant to their respective Commitment Percentages, which was paid by
Borrower on or about July 2, 2014;

 

(b)                                 Final Payment. The Final Payment, when due
hereunder, to be shared between the Lenders in accordance with their respective
Pro Rata Shares;

 

(c)                                  Prepayment Fee. The Prepayment Fee, when
due hereunder, to be shared between the Lenders in accordance with their
respective Pro Rata Shares; and

 

(d)                                 Lenders’ Expenses. All Lenders’ Expenses
(including reasonable attorneys’ fees and expenses for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.

 

2.6                               Withholding. Payments received by the Lenders
from Borrower hereunder will be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any governmental
authority (including any interest, additions to tax or penalties applicable
thereto). Specifically, however, if at any time any Governmental Authority,
applicable law, regulation or international agreement requires Borrower to make
any withholding or deduction from any such payment or other sum payable
hereunder to the Lenders, Borrower hereby covenants and agrees that the amount
due from Borrower with respect to such payment or other sum payable hereunder
will be increased to the extent necessary to ensure that, after the making of
such required withholding or deduction, each Lender receives a net sum equal to
the sum which it would have received had no withholding or deduction been
required and Borrower shall pay the full amount withheld or deducted to the
relevant Governmental Authority. Borrower will, upon request, furnish the
Lenders with proof reasonably satisfactory to the Lenders indicating that
Borrower has made such withholding payment; provided, however, that Borrower
need not make any withholding payment if the amount or validity of such
withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this
Section 2.6 shall survive the termination of this Agreement.

 

3.                                      CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to Initial Credit
Extension. Each Lender’s obligation to make a Term A Loan is subject to the
condition precedent that Collateral Agent and each Lender shall consent to or
shall have received, in form and substance satisfactory to Collateral Agent and
each Lender, such documents, and completion of such other matters, as Collateral
Agent and each Lender may reasonably deem necessary or appropriate, including,
without limitation:

 

3

--------------------------------------------------------------------------------


 

(a)                                 original Loan Documents, each duly executed
by Borrower and each Subsidiary, as applicable;

 

(b)                                 duly executed original Control Agreements
with respect to any Collateral Accounts maintained by Borrower or any of its
Subsidiaries;

 

(c)                                  duly executed original Secured Promissory
Notes in favor of each Lender according to its Term A Loan Commitment
Percentage;

 

(d)                                 the Operating Documents and good standing
certificates of Borrower and its Subsidiaries certified by the Secretary of
State (or equivalent agency) of Borrower’s and such Subsidiaries’ jurisdiction
of organization or formation and each jurisdiction in which Borrower and each
Subsidiary is qualified to conduct business, each as of a date no earlier than
thirty (30) days prior to the Effective Date;

 

(e)                                  a completed Perfection Certificate for
Borrower and each of its Subsidiaries;

 

(f)                                   the Annual Projections, for the current
calendar year;

 

(g)                                  duly executed original officer’s
certificate for Borrower and each Subsidiary that is a party to the Loan
Documents, in a form acceptable to Collateral Agent and the Lenders;

 

(h)                                 certified copies, dated as of date no
earlier than thirty (30) days prior to the Effective Date, of financing
statement searches, as Collateral Agent shall request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the initial Credit Extension, will be terminated or released;

 

(i)                                     a landlord’s consent executed in favor
of Collateral Agent in respect of all of Borrower’s and each Subsidiaries’
leased locations;

 

(j)                                    a bailee waiver executed in favor of
Collateral Agent in respect of each third party bailee where Borrower or any
Subsidiary maintains Collateral having a book value in excess of Two Hundred
Fifty Thousand Dollars ($250,000.00);

 

(k)                                 a duly executed legal opinion of counsel to
Borrower dated as of the Effective Date;

 

(l)                                     evidence satisfactory to Collateral
Agent and the Lenders that the insurance policies required by Section 6.5 hereof
are in full force and effect, together with appropriate evidence showing loss
payable and/or additional insured clauses or endorsements in favor of Collateral
Agent, for the ratable benefit of the Lenders;

 

(m)                             a copy of any applicable Registration Rights
Agreement or Investors’ Rights Agreement and any amendments thereto; and

 

(n)                                 payment of the fees and appropriately
itemized Lenders’ Expenses then due as specified in Section 2.5 hereof.

 

3.2                               Conditions Precedent to all Credit Extensions.
The obligation of each Lender to make each Credit Extension, including the
initial Credit Extension, is subject to the following conditions precedent:

 

(a)                                 receipt by Collateral Agent of an executed
Disbursement Letter in the form of Exhibit B attached hereto;

 

(b)                                 the representations and warranties in
Section 5 hereof shall be true, accurate and complete in all material respects
on the date of the Disbursement Letter and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those

 

4

--------------------------------------------------------------------------------


 

representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in Section 5 hereof are true,
accurate and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date;

 

(c)                                  in such Lender’s sole discretion, there has
not been any Material Adverse Change or any material adverse deviation by
Borrower from the Annual Projections of Borrower presented to and accepted by
Collateral Agent and each Lender;

 

(d)                                 to the extent not delivered at the Effective
Date, duly executed original Secured Promissory Notes and Warrants, in number,
form and content acceptable to each Lender, and in favor of each Lender
according to its Commitment Percentage, with respect to each Credit Extension
made by such Lender after the Effective Date; and

 

(e)                                  payment of the fees and appropriately
itemized Lenders’ Expenses then due as specified in Section 2.5 hereof.

 

3.3                               Covenant to Deliver. Borrower agrees to
deliver to Collateral Agent and the Lenders each item required to be delivered
to Collateral Agent under this Agreement as a condition precedent to any Credit
Extension. Borrower expressly agrees that a Credit Extension made prior to the
receipt by Collateral Agent or any Lender of any such item shall not constitute
a waiver by Collateral Agent or any Lender of Borrower’s obligation to deliver
such item, and any such Credit Extension in the absence of a required item shall
be made in each Lender’s sole discretion.

 

3.4                               Procedures for Borrowing. Subject to the prior
satisfaction of all other applicable conditions to the making of a Term Loan set
forth in this Agreement, to obtain a Term Loan, Borrower shall notify the
Lenders (which notice shall be irrevocable) by electronic mail, facsimile, or
telephone by 12:00 noon Eastern time three (3) Business Days prior to the date
the Term Loan is to be made. Together with any such electronic, facsimile or
telephonic notification, Borrower shall deliver to the Lenders by electronic
mail or facsimile a completed Disbursement Letter executed by a Responsible
Officer or his or her designee. The Lenders may rely on any telephone notice
given by a person whom a Lender reasonably believes is a Responsible Officer or
designee. On the Funding Date, each Lender shall credit and/or transfer (as
applicable) to the Designated Deposit Account, an amount equal to its Term Loan
Commitment.

 

4.                                      CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest. Borrower hereby
grants Collateral Agent, for the ratable benefit of the Lenders, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Collateral Agent, for the ratable benefit of the
Lenders, the Collateral, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof. Borrower represents,
warrants, and covenants that the security interest granted herein is and shall
at all times continue to be a first priority perfected security interest in the
Collateral, subject only to Permitted Liens that are permitted by the terms of
this Agreement to have priority to Collateral Agent’s Lien. If Borrower shall
acquire a commercial tort claim (as defined in the Code), Borrower, shall
promptly notify Collateral Agent in a writing signed by Borrower after Borrower
becomes aware of such tort claim, as the case may be, of the general details
thereof (and further details as may be required by Collateral Agent) and grant
to Collateral Agent, for the ratable benefit of the Lenders, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Collateral Agent.

 

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to make

 

5

--------------------------------------------------------------------------------


 

Credit Extensions has terminated, Collateral Agent shall, at the sole cost and
expense of Borrower, release its Liens in the Collateral and all rights therein
shall revert to Borrower.

 

4.2                               Authorization to File Financing Statements.
Borrower hereby authorizes Collateral Agent to file financing statements or take
any other action required to perfect Collateral Agent’s security interests in
the Collateral, without notice to Borrower, with all appropriate jurisdictions
to perfect or protect Collateral Agent’s interest or rights under the Loan
Documents, including a notice that any disposition of the Collateral, except to
the extent permitted by the terms of this Agreement, by Borrower, or any other
Person, shall be deemed to violate the rights of Collateral Agent under the
Code.

 

5.                                      REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Collateral Agent and the Lenders as follows:

 

5.1                               Due Organization, Authorization: Power and
Authority. Borrower and each of its Subsidiaries is duly existing and in good
standing as a Registered Organization in its jurisdictions of organization or
formation and Borrower and each of its Subsidiaries is qualified and licensed to
do business and is in good standing in any jurisdiction in which the conduct of
its businesses or its ownership of property requires that it be qualified except
where the failure to do so could not reasonably be expected to have a Material
Adverse Change. In connection with this Agreement, Borrower and each of its
Subsidiaries has delivered to Collateral Agent a completed perfection
certificate signed by an officer of Borrower or such Subsidiary (each a
“Perfection Certificate” and collectively, the “Perfection Certificates”).
Borrower represents and warrants that (a) Borrower and each of its Subsidiaries’
exact legal name is that which is indicated on its respective Perfection
Certificate and on the signature page of each Loan Document to which it is a
party; (b) Borrower and each of its Subsidiaries is an organization of the type
and is organized in the jurisdiction set forth on its respective Perfection
Certificate; (c) each Perfection Certificate accurately sets forth each of
Borrower’s and its Subsidiaries’ organizational identification number or
accurately states that Borrower or such Subsidiary has none; (d) each Perfection
Certificate accurately sets forth Borrower’s and each of its Subsidiaries’ place
of business, or, if more than one, its chief executive office as well as
Borrower’s and each of its Subsidiaries’ mailing address (if different than its
chief executive office); (e) Borrower and each of its Subsidiaries (and each of
its respective predecessors) have not, in the past five (5) years, changed its
jurisdiction of organization, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificates pertaining to Borrower and
each of its Subsidiaries, is accurate and complete in all material respects (it
being understood and agreed that Borrower and each of its Subsidiaries may from
time to time update certain information in the Perfection Certificates
(including the information set forth in clause (d) above) after the Effective
Date to the extent permitted by one or more specific provisions in this
Agreement); such updated Perfection Certificates subject to the review and
approval of Collateral Agent. If Borrower or any of its Subsidiaries is not now
a Registered Organization but later becomes one, Borrower shall notify
Collateral Agent of such occurrence and provide Collateral Agent with such
Person’s organizational identification number within five (5) Business Days of
receiving such organizational identification number.

 

The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is a party have been duly authorized, and do
not (i) conflict with any of Borrower’s or such Subsidiaries’ organizational
documents, including its respective Operating Documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law applicable thereto, (iii) contravene, conflict or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which Borrower or such Subsidiary, or any of their
property or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or are being obtained pursuant
to Section 6.1(b), or (v) constitute an event of default under any material
agreement by which Borrower or any of such Subsidiaries, or their respective
properties, is bound. Neither Borrower nor any of its Subsidiaries is in default
under any agreement to which it is a party or by which it or any of its assets
is bound in which such default could reasonably be expected to have a Material
Adverse Change.

 

6

--------------------------------------------------------------------------------


 

5.2                               Collateral.

 

(a)                                 Borrower and each its Subsidiaries have good
title to, have rights in, and the power to transfer each item of the Collateral
upon which it purports to grant a Lien under the Loan Documents, free and clear
of any and all Liens except Permitted Liens, and neither Borrower nor any of its
Subsidiaries have any Deposit Accounts, Securities Accounts, Commodity Accounts
or other investment accounts other than the Collateral Accounts or the other
investment accounts, if any, described in the Perfection Certificates delivered
to Collateral Agent in connection herewith with respect of which Borrower or
such Subsidiary has given Collateral Agent notice and taken such actions as are
necessary to give Collateral Agent a perfected security interest therein. The
Accounts are bona fide, existing obligations of the Account Debtors.

 

(b)                                 On the Effective Date, and except as
disclosed on the Perfection Certificate (i) the Collateral is not in the
possession of any third party bailee (such as a warehouse), and (ii) no such
third party bailee possesses components of the Collateral in excess of Two
Hundred Fifty Thousand Dollars ($250,000.00). None of the components of the
Collateral shall be maintained at locations other than as disclosed in the
Perfection Certificates on the Effective Date or as permitted pursuant to
Section 6.11.

 

(c)                                  All Inventory is in all material respects
of good and marketable quality, free from material defects.

 

(d)                                 Borrower and each of its Subsidiaries is the
sole owner of the Intellectual Property each respectively purports to own, free
and clear of all Liens other than Permitted Liens. Except as noted on the
Perfection Certificates, neither Borrower nor any of its Subsidiaries is a party
to, nor is bound by, any material license or other material agreement with
respect to which Borrower or such Subsidiary is the licensee that (i) prohibits
or otherwise restricts Borrower or its Subsidiaries from granting a security
interest in Borrower’s or such Subsidiaries’ interest in such material license
or material agreement or any other property, or (ii) for which a default under
or termination of could interfere with Collateral Agent’s or any Lender’s right
to sell any Collateral. Borrower shall provide written notice to Collateral
Agent and each Lender within twenty (20) days of Borrower or any of its
Subsidiaries entering into or becoming bound by any license or agreement with
respect to which Borrower or any Subsidiary is the licensee (other than
over-the-counter software that is commercially available to the public).

 

5.3                               Litigation. Except as disclosed (i) on the
Perfection Certificates, or (ii) in accordance with Section 6.9 hereof, there
are no actions, suits, investigations, or proceedings pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than Two Hundred Fifty
Thousand Dollars ($250,000.00).

 

5.4                               No Material Deterioration in Financial
Condition; Financial Statements. All consolidated financial statements for
Borrower and its Subsidiaries, delivered to Collateral Agent fairly present, in
conformity with GAAP, in all material respects the consolidated financial
condition of Borrower and its Subsidiaries, and the consolidated results of
operations of Borrower and its Subsidiaries. Lender understands that interim
financial statements may not be audited and may be subject to ordinary course
year-end adjustments, such as for the sake of example only, changes in the fair
market value of warrants. Lender therefore understands and agrees that such
financial statements are therefore considered to be in draft form and subject to
adjustment. There has not been any material deterioration in the consolidated
financial condition of Borrower and its Subsidiaries since the date of the most
recent financial statements submitted to any Lender.

 

5.5                               Solvency. Borrower and each of its
Subsidiaries is Solvent.

 

5.6                               Regulatory Compliance. Neither Borrower nor
any of its Subsidiaries is an “investment company” or a company “controlled” by
an “investment company” under the Investment Company Act of 1940, as amended.
Neither Borrower nor any of its Subsidiaries is engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors). Borrower and each of its Subsidiaries
has complied in all material respects with the Federal Fair Labor Standards Act.
Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005. Neither Borrower nor any of its Subsidiaries has violated any laws,
ordinances or rules, the

 

7

--------------------------------------------------------------------------------


 

violation of which could reasonably be expected to have a Material Adverse
Change. Neither Borrower’s nor any of its Subsidiaries’ properties or assets has
been used by Borrower or such Subsidiary or, to Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than in material compliance with applicable laws.
Borrower and each of its Subsidiaries has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.

 

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person. None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.

 

5.7                               Investments. Neither Borrower nor any of its
Subsidiaries owns any stock, shares, partnership interests or other equity
securities except for Permitted Investments.

 

5.8                               Tax Returns and Payments; Pension
Contributions. Borrower and each of its Subsidiaries has timely filed or filed
extensions for all required tax returns and reports, and Borrower and each of
its Subsidiaries, has timely paid or filed extensions for all foreign, federal,
state, and local taxes, assessments, deposits and contributions owed by Borrower
and such Subsidiaries, in all jurisdictions in which Borrower or any such
Subsidiary is subject to taxes, including the United States, unless such taxes
are being contested in accordance with the following sentence. Borrower and each
of its Subsidiaries, may defer payment of any contested taxes, provided that
Borrower or such Subsidiary, (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Collateral Agent in writing of the commencement of, and
any material development in, the proceedings, and (c) posts bonds or takes any
other steps required to prevent the Governmental Authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien.” Neither Borrower nor any of its Subsidiaries is aware
of any claims or adjustments proposed in writing for any of Borrower’s or such
Subsidiaries’, prior tax years which could result in additional taxes becoming
due and payable by Borrower or its Subsidiaries. Borrower and each of its
Subsidiaries have paid all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms, and
neither Borrower nor any of its Subsidiaries have, withdrawn from participation
in, and have not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower or its
Subsidiaries, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other Governmental Authority.

 

5.9                               Use of Proceeds. Borrower shall use the
proceeds of the Credit Extensions solely as working capital and to fund its
general business requirements in accordance with the provisions of this
Agreement, and not for personal, family, household or agricultural purposes.

 

5.10                        Full Disclosure. No written representation, warranty
or other statement of Borrower or any of its Subsidiaries in any certificate or
written statement given to Collateral Agent or any Lender, as of the date such
representation, warranty, or other statement was made, taken together with all
such written certificates and written statements given to Collateral Agent or
any Lender, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

 

5.11                        Definition of “Knowledge.” For purposes of the Loan
Documents, whenever a representation or warranty is made to Borrower’s knowledge
or awareness, to the “best of” Borrower’s knowledge, or with a similar

 

8

--------------------------------------------------------------------------------


 

qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.

 

6.                                      AFFIRMATIVE COVENANTS

 

Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:

 

6.1                               Government Compliance.

 

(a)                                 Maintain its and all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of organization
and maintain qualification in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Change. Comply
with all laws, ordinances and regulations to which Borrower or any of its
Subsidiaries is subject, the noncompliance with which could reasonably be
expected to have a Material Adverse Change.

 

(b)                                 Obtain and keep in full force and effect,
all of the material Governmental Approvals necessary for the performance by
Borrower and its Subsidiaries of their respective businesses and obligations
under the Loan Documents and the grant of a security interest to Collateral
Agent for the ratable benefit of the Lenders, in all of the Collateral. Borrower
shall promptly notify Collateral Agent of any material Governmental Approvals
obtained by Borrower or any of its Subsidiaries and upon Collateral Agent’s
request shall promptly provide copies thereof to Collateral Agent.

 

6.2                               Financial Statements, Reports, Certificates.

 

(a)                                 Deliver to each Lender:

 

(i)                                     as soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated and consolidating balance sheet, income statement and cash flow
statement covering the consolidated operations of Borrower and its Subsidiaries
for such month certified by a Responsible Officer and in a form reasonably
acceptable to Collateral Agent;

 

(ii)                                  as soon as available, but no later than
one hundred twenty (120) days after the last day of Borrower’s fiscal year or
within five (5) days of filing with the SEC, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Collateral Agent in its reasonable
discretion;

 

(iii)                               as soon as available after approval thereof
by Borrower’s Board of Directors, but no later than thirty (30) days after the
last day of each of Borrower’s fiscal years, Borrower’s annual financial
projections for the entire current fiscal year as approved by Borrower’s Board
of Directors, which such annual financial projections shall be set forth in a
quarterly format (such annual financial projections as originally delivered to
Collateral Agent and the Lenders are referred to herein as the “Annual
Projections”; provided that, any revisions of the Annual Projections approved by
Borrower’s Board of Directors shall be delivered to Collateral Agent and the
Lenders no later than thirty (30) Business Days after such approval);

 

(iv)                              within five (5) days of delivery, copies of
all statements, reports and notices made available to Borrower’s security
holders or holders of Subordinated Debt;

 

(v)                                 in the event that Borrower becomes subject
to the reporting requirements under the Securities Exchange Act of 1934, as
amended, within five (5) days of filing, all reports on Form 10-K, 10-Q and 8-K
filed with the Securities and Exchange Commission;

 

(vi)                              prompt notice of any amendments to the
Operating Documents of Borrower or any of its Subsidiaries, or of any material
changes to the capitalization table, together with any copies reflecting such
amendments or changes with respect thereto;

 

9

--------------------------------------------------------------------------------


 

(vii)                           prompt notice of any event that could reasonably
be expected to materially and adversely affect the value of the Intellectual
Property;

 

(viii)                        as soon as available, but no later than thirty
(30) days after the last day of each month, copies of the month-end account
statements for each Collateral Account maintained by Borrower or its
Subsidiaries, which statements may be provided to Collateral Agent and each
Lender by Borrower or directly from the applicable institution(s); and

 

(ix)                              other information as reasonably requested by
Collateral Agent or any Lender.

 

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address.

 

(b)                                 Concurrently with the delivery of the
financial statements specified in Section 6.2(a)(i) above but no later than
thirty (30) days after the last day of each month, deliver to each Lender, a
duly completed Compliance Certificate signed by a Responsible Officer.

 

(c)                                  Keep proper books of record and account in
accordance with GAAP in all material respects, in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities. Borrower shall, and shall cause each of its
Subsidiaries to, allow, at the sole cost of Borrower, Collateral Agent or any
Lender, during regular business hours upon reasonable prior notice (provided
that no notice shall be required when an Event of Default has occurred and is
continuing), to visit and inspect any of its properties, to examine and make
abstracts or copies from any of its books and records, and to conduct a
collateral audit and analysis of its operations and the Collateral. Such audits
shall be conducted no more often than once every twelve months unless (and more
frequently if) an Event of Default has occurred and is continuing.

 

6.3                               Inventory; Returns. Keep all Inventory in good
and marketable condition, free from material defects. Returns and allowances
between Borrower, or any of its Subsidiaries, and their respective Account
Debtors shall follow Borrower’s, or such Subsidiary’s, customary practices as
they exist at the Effective Date. Borrower must promptly notify Collateral Agent
and the Lenders of all returns, recoveries, disputes and claims that involve
more than Two Hundred Fifty Thousand Dollars ($250,000.00) individually or in
the aggregate in any calendar year.

 

6.4                               Taxes; Pensions. Timely file and require each
of its Subsidiaries to timely file, all required tax returns and reports and
timely pay, and require each of its Subsidiaries to timely file, all foreign,
federal, state, and local taxes, assessments, deposits and contributions owed by
Borrower or its Subsidiaries, except for deferred payment of any taxes contested
pursuant to the terms of Section 5.8 hereof, and shall deliver to Lenders, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with the terms of such plans.

 

6.5                               Insurance. Keep Borrower’s and its
Subsidiaries’ business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s and its Subsidiaries’ industry and location
and as Collateral Agent may reasonably request. Insurance policies shall be in a
form, with companies, and in amounts that are reasonably satisfactory to
Collateral Agent and Lenders. All property policies shall have a lender’s loss
payable endorsement showing Collateral Agent as lender loss payee and waive
subrogation against Collateral Agent, and all liability policies shall show, or
have endorsements showing, Collateral Agent, as additional insured. The
Collateral Agent shall be named as lender loss payee and/or additional insured
with respect to any such insurance providing coverage in respect of any
Collateral, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Collateral Agent, that it will give the Collateral Agent twenty (20) days
prior written notice before any such policy or policies shall be materially
altered or canceled, and ten (10) days prior written notice due cancellation for
non-payment of premium. At Collateral Agent’s request, Borrower shall deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy shall, at Collateral Agent’s option, be payable to
Collateral Agent, for the ratable benefit of the Lenders, on account of the
Obligations. Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to

 

10

--------------------------------------------------------------------------------

 

Five Hundred Thousand Dollars ($500,000.00) with respect to any loss, but not
exceeding Five Hundred Thousand Dollars ($500,000.00), in the aggregate for all
losses under all casualty policies in any one year, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Collateral
Agent has been granted a first priority security interest, and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Collateral Agent, be
payable to Collateral Agent, for the ratable benefit of the Lenders, on account
of the Obligations. If Borrower or any of its Subsidiaries fails to obtain
insurance as required under this Section 6.5 or to pay any amount or furnish any
required proof of payment to third persons, Collateral Agent and/or any Lender
may make, at Borrower’s expense, all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies Collateral Agent or such Lender deems prudent.

 

6.6                               Operating Accounts.

 

(a)                                 Maintain all of Borrower’s and its
Subsidiaries’ Collateral Accounts with Silicon Valley Bank and PNC Bank in
accounts which are subject to a Control Agreement in favor of Collateral Agent
(except as provided in subsections (b) or (d) below).

 

(b)                                 Borrower shall provide Collateral Agent five
(5) days’ prior written notice before Borrower or any of its Subsidiaries
establishes any Collateral Account at or with any Person other than Silicon
Valley Bank and PNC Bank. In addition, for each Collateral Account that Borrower
or any of its Subsidiaries, at any time maintains, Borrower or such Subsidiary
shall cause the applicable bank or financial institution at or with which such
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
Collateral Agent’s Lien in such Collateral Account in accordance with the terms
hereunder prior to the establishment of such Collateral Account, which Control
Agreement may not be terminated without prior written consent of Collateral
Agent. The provisions of this Section 6.6 shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s, or any of its Subsidiaries’,
employees and identified to Collateral Agent by Borrower as such in the
Perfection Certificates.

 

(c)                                  Neither Borrower nor any of its
Subsidiaries shall maintain any Collateral Accounts except Collateral Accounts
maintained in accordance with Sections 6.6(a), (b) and (d).

 

(d)                                 The provisions of subsections (a) —
(c) above shall not apply to (i) Borrower’s account ending 3749 maintained with
PNC Bank (the “PNC Account”), provided that the balance in the PNC Account shall
not exceed $15,000; and (ii) Borrower’s account ending              containing
cash and cash equivalents maintained by Borrower with Silicon Bank solely for
the purpose of securing credit cards issued by Silicon Bank or its affiliates
(the “Credit Card Account”), provided, however, that (A) the balance in such
account shall not exceed $250,000 and (B) upon termination of such security
interest or all of Borrower’s obligations secured thereby, Borrower shall,
within five (5) Business Days, either (x) grant the Collateral Agent a first
priority Lien in the Credit Card Account and cause Silicon Valley Bank to enter
into a Control Agreement with respect thereto in favor of Collateral Agent, or
(y) provide evidence of closure (reasonably acceptable to Collateral Agent) of
the Credit Card Account.

 

6.7                               Protection of Intellectual Property Rights.
Borrower and each of its Subsidiaries shall: (a) use commercially reasonable
efforts to protect, defend and maintain the validity and enforceability of its
Intellectual Property that is material to Borrower’s business; (b) promptly
advise Collateral Agent in writing of material infringement by a third party of
its material Intellectual Property; and (c) not allow any Intellectual Property
material to Borrower’s business to be abandoned, forfeited or dedicated to the
public without Collateral Agent’s prior written consent.

 

6.8                               Litigation Cooperation. Commencing on the
Effective Date and continuing through the termination of this Agreement, make
available to Collateral Agent and the Lenders, without expense to Collateral
Agent or the Lenders, Borrower and each of Borrower’s officers, employees and
agents and Borrower’s Books, to the extent that Collateral Agent or any Lender
may reasonably deem them necessary to prosecute or defend any third-party suit
or proceeding instituted by or against Collateral Agent or any Lender with
respect to any Collateral or relating to Borrower.

 

11

--------------------------------------------------------------------------------


 

6.9                               Notices of Litigation and Default. Borrower
will give prompt written notice to Collateral Agent and the Lenders of any
litigation or governmental proceedings pending or threatened (in writing)
against Borrower or any of its Subsidiaries, which could reasonably be expected
to result in damages or costs to Borrower or any of its Subsidiaries of Two
Hundred Fifty Thousand Dollars ($250,000.00) or more or which could reasonably
be expected to have a Material Adverse Change. Without limiting or contradicting
any other more specific provision of this Agreement, promptly (and in any event
within five (5) Business Days) upon Borrower becoming aware of the existence of
any Event of Default or event which, with the giving of notice or passage of
time, or both, would constitute an Event of Default, Borrower shall give written
notice to Collateral Agent and the Lenders of such occurrence, which such notice
shall include a reasonably detailed description of such Event of Default or
event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default.

 

6.10                        Intentionally Omitted.

 

6.11                        Landlord Waivers; Bailee Waivers. In the event that
Borrower or any of its Subsidiaries, after the Effective Date, intends to add
any new offices or business locations, including warehouses, or otherwise store
any portion of the Collateral with, or deliver any portion of the Collateral to,
a bailee, in each case pursuant to Section 7.2, then Borrower or such Subsidiary
will first receive the written consent of Collateral Agent and, in the event
that the Collateral at any new location is valued in excess of Two Hundred Fifty
Thousand ($250,000.00) in the aggregate, such bailee or landlord, as applicable,
must execute and deliver a bailee waiver or landlord waiver, as applicable, in
form and substance reasonably satisfactory to Collateral Agent prior to the
addition of any new offices or business locations, or any such storage with or
delivery to any such bailee, as the case may be.

 

6.12                        Creation/Acquisition of Subsidiaries. In the event
Borrower, or any of its Subsidiaries creates or acquires any Subsidiary,
Borrower shall provide prior written notice to Collateral Agent and each Lender
of the creation or acquisition of such new Subsidiary and take all such action
as may be reasonably required by Collateral Agent or any Lender to cause each
such Subsidiary to become a co-Borrower hereunder or to guarantee the
Obligations of Borrower under the Loan Documents and, in each case, grant a
continuing pledge and security interest in and to the assets of such Subsidiary
(substantially as described on Exhibit A hereto); and Borrower (or its
Subsidiary, as applicable) shall grant and pledge to Collateral Agent, for the
ratable benefit of the Lenders, a perfected security interest in (i) 100% of the
stock, units or other evidence of ownership of each such newly created Domestic
Subsidiary; and (ii) not more than 65% of the total combined voting power of all
classes of stock entitled to vote the shares of capital stock (the “Shares”) of
any Foreign Subsidiary, if Borrower demonstrates to Collateral Agent’s
reasonable satisfaction that a pledge of more than sixty five percent (65%) of
the Shares of such Subsidiary creates a present and existing adverse tax
consequence to Borrower under the U.S. Internal Revenue Code.

 

6.13                        Further Assurances.

 

(a)                                 Execute any further instruments and take
further action as Collateral Agent or any Lender reasonably requests to perfect
or continue Collateral Agent’s Lien in the Collateral or to effect the purposes
of this Agreement.

 

(b)                                 Deliver to Collateral Agent and Lenders,
within five (5) days after the same are sent or received, copies of all material
correspondence, reports, documents and other filings with any Governmental
Authority that could reasonably be expected to have a material adverse effect on
any of the Governmental Approvals material to Borrower’s business or otherwise
could reasonably be expected to have a Material Adverse Change.

 

7.                                      NEGATIVE COVENANTS

 

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

 

7.1                               Dispositions. Convey, sell, lease, transfer,
assign, or otherwise dispose of (collectively, “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the ordinary course of business; (b) of worn
out, surplus or obsolete Equipment; and (c) in connection with Permitted Liens,
Permitted Investments and Permitted Licenses.

 

12

--------------------------------------------------------------------------------


 

7.2                               Changes in Business, Management, Ownership, or
Business Locations. (a) Engage in or permit any of its Subsidiaries to engage in
any business other than the businesses engaged in by Borrower as of the
Effective Date or reasonably related thereto; (b) liquidate or dissolve; or
(c) (i) any Key Person shall cease to be employed by Borrower unless written
notice thereof is provided to Collateral Agent within 5 Business Days of such
change, or (ii) enter into any transaction or series of related transactions in
which the stockholders of Borrower who were not stockholders immediately prior
to the first such transaction own more than forty nine percent (49%) of the
voting stock of Borrower immediately after giving effect to such transaction or
related series of such transactions (other than by the sale of Borrower’s equity
securities in a public offering, a private placement of public equity or to
venture capital investors so long as Borrower identifies to Collateral Agent the
venture capital investors prior to the closing of the transaction). Borrower
shall not, without at least twenty (20) days’ prior written notice to Collateral
Agent: (A) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Two Hundred
Fifty Thousand Dollars ($250,000.00) in assets or property of Borrower or any of
its Subsidiaries); (B) change its jurisdiction of organization, (C) change its
organizational structure or type, (D) change its legal name, or (E) change any
organizational number (if any) assigned by its jurisdiction of organization.

 

7.3                               Mergers or Acquisitions. Merge or consolidate,
or permit any of its Subsidiaries to merge or consolidate, with any other
Person, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock, shares or property of another Person
other than pursuant to a Permitted Acquisition. A Subsidiary may merge or
consolidate into another Subsidiary (provided such surviving Subsidiary is a
“co-Borrower” hereunder or has provided a secured guaranty of Borrower’s
Obligations hereunder) or with (or into) Borrower provided Borrower is the
surviving legal entity, and as long as no Event of Default is occurring prior
thereto or arises as a result therefrom. Without limiting the foregoing,
Borrower shall not, without Collateral Agent’s prior written consent, enter into
any binding contractual arrangement with any Person to attempt to facilitate a
merger or acquisition of Borrower, unless (i) no Event of Default exists when
such agreement is entered into by Borrower, (ii) such agreement does not give
such Person the right to claim any fees, payments or damages from Borrower in
excess of Two Hundred Fifty Thousand Dollars ($250,000), and (iii) Borrower
notifies Collateral Agent in advance of entering into such an agreement.

 

7.4                               Indebtedness. Create, incur, assume, or be
liable for any Indebtedness, or permit any Subsidiary to do so, other than
Permitted Indebtedness.

 

7.5                               Encumbrance. Create, incur, allow, or suffer
any Lien on any of its property, or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, or permit any Collateral not to be subject to
the first priority security interest granted herein (except for Permitted Liens
that are permitted by the terms of this Agreement to have priority over
Collateral Agent’s Lien), or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Collateral Agent, for the ratable
benefit of the Lenders) with any Person which directly or indirectly prohibits
or has the effect of prohibiting Borrower, or any of its Subsidiaries, from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s or such Subsidiary’s Intellectual Property, except
as is otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein.

 

7.6                               Maintenance of Collateral Accounts. Maintain
any Collateral Account except pursuant to the terms of Section 6.6 hereof.

 

7.7                               Distributions; Investments. (a) Pay any
dividends (other than dividends payable solely in capital stock) or make any
distribution or payment in respect of or redeem, retire or purchase any capital
stock (other than repurchases pursuant to the terms of employee stock purchase
plans, employee restricted stock agreements, stockholder rights plans, director
or consultant stock option plans, or similar plans, provided such repurchases do
not exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate per
fiscal year) or (b) directly or indirectly make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so.

 

7.8                               Transactions with Affiliates. Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower or any of its Subsidiaries, except for (a) transactions
that are in the ordinary course of Borrower’s or such Subsidiary’s business,
upon fair and reasonable terms that are no less favorable to Borrower or such
Subsidiary than would be obtained in an arm’s length transaction with a
non-affiliated

 

13

--------------------------------------------------------------------------------


 

Person, (b) Subordinated Debt or equity investments by Borrower’s investors in
Borrower or its Subsidiaries, (c) any transaction contemplated in Section 7.1,
(d) compensation and indemnification of, and other employment arrangements with,
directors, officers and employees of Borrower or any Subsidiary entered into in
the ordinary course of business in accordance with Borrower’s Annual Projections
and corporate governance practices, and (e) loans and advances otherwise
explicitly permitted hereunder to be made to the applicable Affiliate.

 

7.9                               Subordinated Debt. (a) Make or permit any
payment on any Subordinated Debt, except under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject, or (b) amend any provision in any document relating to the Subordinated
Debt which would increase the amount thereof or adversely affect the
subordination thereof to Obligations owed to the Lenders.

 

7.10                        Compliance. Become an “investment company” or a
company controlled by an “investment company”, under the Investment Company Act
of 1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Credit Extension for that purpose; fail to meet the minimum funding requirements
of ERISA, permit a Reportable Event or Prohibited Transaction, as defined in
ERISA, to occur; fail to comply with the Federal Fair Labor Standards Act or
violate any other law or regulation, if the violation could reasonably be
expected to have a Material Adverse Change, or permit any of its Subsidiaries to
do so; withdraw or permit any Subsidiary to withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any liability
of Borrower or any of its Subsidiaries, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other Governmental
Authority.

 

7.11                        Compliance with Anti-Terrorism Laws. Collateral
Agent hereby notifies Borrower and each of its Subsidiaries that pursuant to the
requirements of Anti-Terrorism Laws, and Collateral Agent’s policies and
practices, Collateral Agent is required to obtain, verify and record certain
information and documentation that identifies Borrower and each of its
Subsidiaries and their principals, which information includes the name and
address of Borrower and each of its Subsidiaries and their principals and such
other information that will allow Collateral Agent to identify such party in
accordance with Anti-Terrorism Laws. Neither Borrower nor any of its
Subsidiaries shall, nor shall Borrower or any of its Subsidiaries permit any
Affiliate to, directly or indirectly, knowingly enter into any documents,
instruments, agreements or contracts with any Person listed on the OFAC Lists.
Borrower and each of its Subsidiaries shall immediately notify Collateral Agent
if Borrower or such Subsidiary has knowledge that Borrower, or any Subsidiary or
Affiliate of Borrower, is listed on the OFAC Lists or (a) is convicted on,
(b) pleads nolo contendere to, (c) is indicted on, or (d) is arraigned and held
over on charges involving money laundering or predicate crimes to money
laundering. Neither Borrower nor any of its Subsidiaries shall, nor shall
Borrower or any of its Subsidiaries, permit any Affiliate to, directly or
indirectly, (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224 or any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

8.                                      EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1                               Payment Default. Borrower fails to (a) make
any payment of principal or interest on any Credit Extension on its due date, or
(b) pay any other Obligations within three (3) Business Days after such
Obligations are due and payable (which three (3) Business Day grace period shall
not apply to payments due on the Maturity Date or the date of acceleration
pursuant to Section 9.1 (a) hereof). During the cure period, the failure to cure
the payment default is not an Event of Default (but no Credit Extension will be
made during the cure period);

 

14

--------------------------------------------------------------------------------


 

8.2                               Covenant Default.

 

(a)                                 Borrower or any of its Subsidiaries fails or
neglects to perform any obligation in Sections 6.2 (Financial Statements,
Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6 (Operating Accounts),
6.7 (Protection of Intellectual Property Rights), 6.9 (Notice of Litigation and
Default), 6.11 (Landlord Waivers; Bailee Waivers) or 6.12 (Creation/Acquisition
of Subsidiaries) or Borrower violates any covenant in Section 7; or

 

(b)                                 Borrower, or any of its Subsidiaries, fails
or neglects to perform, keep, or observe any other term, provision, condition,
covenant or agreement contained in this Agreement or any Loan Documents, and as
to any default (other than those specified in this Section 8) under such other
term, provision, condition, covenant or agreement that can be cured, has failed
to cure the default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten
(10) day period or cannot after diligent attempts by Borrower be cured within
such ten (10) day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default (but no Credit Extensions shall be made during such cure
period). Grace periods provided under this Section shall not apply, among other
things, to financial covenants, if any, or any other covenants set forth in
subsection (a) above;

 

8.3                               Material Adverse Change. A Material Adverse
Change occurs;

 

8.4                               Attachment; Levy; Restraint on Business.

 

(a)                                 (i) The service of process seeking to
attach, by trustee or similar process, any funds of Borrower or any of its
Subsidiaries or of any entity under control of Borrower or its Subsidiaries on
deposit with any Lender or any Lender’s Affiliate or any bank or other
institution at which Borrower or any of its Subsidiaries maintains a Collateral
Account, or (ii) a notice of lien, levy, or assessment is filed against Borrower
or any of its Subsidiaries or their respective assets by any government agency,
and the same under subclauses (i) and (ii) hereof are not, within ten (10) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); provided, however, no Credit Extensions shall be made
during any ten (10) day cure period; and

 

(b)                                 (i) any material portion of Borrower’s or
any of its Subsidiaries’ assets is attached, seized, levied on, or comes into
possession of a trustee or receiver, or (ii) any court order enjoins, restrains,
or prevents Borrower or any of its Subsidiaries from conducting any part of its
business;

 

8.5                               Insolvency. (a) Borrower or any of its
Subsidiaries is or becomes Insolvent; (b) Borrower or any of its Subsidiaries
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower or any of its Subsidiaries and not dismissed or stayed within
forty-five (45) days (but no Credit Extensions shall be made while Borrower or
any Subsidiary is Insolvent and/or until any Insolvency Proceeding is
dismissed);

 

8.6                               Other Agreements. There is a default in any
agreement to which Borrower or any of its Subsidiaries is a party with a third
party or parties resulting in a right by such third party or parties, whether or
not exercised, to accelerate the maturity of any Indebtedness in an amount in
excess of Two Hundred Fifty Thousand Dollars ($250,000.00) or that could
reasonably be expected to have a Material Adverse Change;

 

8.7                               Judgments. One or more judgments, orders, or
decrees for the payment of money in an amount, individually or in the aggregate,
of at least Two Hundred Fifty Thousand Dollars ($250,000.00) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower or any of its
Subsidiaries and shall remain unsatisfied, unvacated, or unstayed for a period
of ten (10) days after the entry thereof (provided that no Credit Extensions
will be made prior to the satisfaction, vacation, or stay of such judgment,
order or decree);

 

8.8                               Misrepresentations. Borrower or any of its
Subsidiaries or any Person acting for Borrower or any of its Subsidiaries makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Collateral Agent and/or Lenders
or to induce Collateral Agent and/or

 

15

--------------------------------------------------------------------------------


 

the Lenders to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

 

8.9                               Subordinated Debt. A default or breach occurs
under any agreement between Borrower or any of its Subsidiaries and any creditor
of Borrower or any of its Subsidiaries that signed a subordination,
intercreditor, or other similar agreement with Collateral Agent or the Lenders,
or any creditor that has signed such an agreement with Collateral Agent or the
Lenders breaches any terms of such agreement;

 

8.10                        [Reserved.]

 

8.11                        Governmental Approvals. Any Governmental Approval
shall have been revoked, rescinded, suspended, modified in an adverse manner, or
not renewed in the ordinary course for a full term and such revocation,
rescission, suspension, modification or non-renewal has resulted in or could
reasonably be expected to result in a Material Adverse Change; or

 

8.12                        Lien Priority. Any Lien created hereunder or by any
other Loan Document shall at any time fail to constitute a valid and perfected
Lien on any of the Collateral purported to be secured thereby, subject to no
prior or equal Lien, other than Permitted Liens which are permitted to have
priority in accordance with the terms of this Agreement.

 

9.                                      RIGHTS AND REMEDIES

 

9.1                               Rights and Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, Collateral Agent may, and at the written
direction of Required Lenders shall, without notice or demand, do any or all of
the following: (i) deliver notice of the Event of Default to Borrower, (ii) by
notice to Borrower declare all Obligations immediately due and payable (but if
an Event of Default described in Section 8.5 occurs all Obligations shall be
immediately due and payable without any action by Collateral Agent or the
Lenders) or (iii) by notice to Borrower suspend or terminate the obligations, if
any, of the Lenders to advance money or extend credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and
Collateral Agent and/or the Lenders (but if an Event of Default described in
Section 8.5 occurs all obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Collateral Agent and/or the Lenders shall be
immediately terminated without any action by Collateral Agent or the Lenders).

 

(b)                                 Without limiting the rights of Collateral
Agent and the Lenders set forth in Section 9.1(a) above, upon the occurrence and
during the continuance of an Event of Default, Collateral Agent shall have the
right at the written direction of the Required Lenders, without notice or
demand, to do any or all of the following:

 

(i)                                     foreclose upon and/or sell or otherwise
liquidate, the Collateral;

 

(ii)                                  apply to the Obligations any (a) balances
and deposits of Borrower that Collateral Agent or any Lender holds or controls,
or (b) any amount held or controlled by Collateral Agent or any Lender owing to
or for the credit or the account of Borrower; and/or

 

(iii)                               commence and prosecute an Insolvency
Proceeding or consent to Borrower commencing any Insolvency Proceeding.

 

(c)                                  Without limiting the rights of Collateral
Agent and the Lenders set forth in Sections 9.1(a) and (b) above, upon the
occurrence and during the continuance of an Event of Default, Collateral Agent
shall have the right, without notice or demand, to do any or all of the
following:

 

16

--------------------------------------------------------------------------------


 

(i)                                     settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that
Collateral Agent considers advisable, notify any Person owing Borrower money of
Collateral Agent’s security interest in such funds, and verify the amount of
such account;

 

(ii)                                  make any payments and do any acts it
considers necessary or reasonable to protect the Collateral and/or its security
interest in the Collateral. Borrower shall assemble the Collateral if Collateral
Agent requests and make it available in a location as Collateral Agent
reasonably designates. Collateral Agent may enter premises where the Collateral
is located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants
Collateral Agent a license to enter and occupy any of its premises, without
charge, to exercise any of Collateral Agent’s rights or remedies;

 

(iii)                               ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, and/or advertise for sale, the Collateral.
Collateral Agent is hereby granted a non-exclusive, royalty-free license or
other right to use, without charge, Borrower’s and each of its Subsidiaries’
labels, patents, copyrights, mask works, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Collateral Agent’s exercise of its rights under this Section 9.1, Borrower’s and
each of its Subsidiaries’ rights under all licenses and all franchise agreements
inure to Collateral Agent, for the benefit of the Lenders;

 

(iv)                              place a “hold” on any account maintained with
Collateral Agent or the Lenders and/or deliver a notice of exclusive control,
any entitlement order, or other directions or instructions pursuant to any
Control Agreement or similar agreements providing control of any Collateral;

 

(v)                                 demand and receive possession of Borrower’s
Books;

 

(vi)                              appoint a receiver to seize, manage and
realize any of the Collateral, and such receiver shall have any right and
authority as any competent court will grant or authorize in accordance with any
applicable law, including any power or authority to manage the business of
Borrower or any of its Subsidiaries; and

 

(vii)                           subject to clauses 9.1(a) and (b), exercise all
rights and remedies available to Collateral Agent and each Lender under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

 

Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent Circumstance.
As used in the immediately preceding sentence, “Exigent Circumstance” means any
event or circumstance that, in the reasonable judgment of Collateral Agent,
imminently threatens the ability of Collateral Agent to realize upon all or any
material portion of the Collateral, such as, without limitation, fraudulent
removal, concealment, or abscondment thereof, destruction or material waste
thereof, or failure of Borrower or any of its Subsidiaries after reasonable
demand to maintain or reinstate adequate casualty insurance coverage, or which,
in the judgment of Collateral Agent, could reasonably be expected to result in a
material diminution in value of the Collateral.

 

9.2                               Power of Attorney. Borrower hereby irrevocably
appoints Collateral Agent as its lawful attorney-in-fact, exercisable upon the
occurrence and during the continuance of an Event of Default, to: (a) endorse
Borrower’s or any of its Subsidiaries’ name on any checks or other forms of
payment or security; (b) sign Borrower’s or any of its Subsidiaries’ name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Collateral Agent determines
reasonable; (d) make, settle, and adjust all claims under Borrower’s insurance
policies; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Collateral Agent or a third party
as the Code or any applicable law permits. Borrower hereby appoints Collateral
Agent as its lawful attorney-in-fact to sign Borrower’s or any of its
Subsidiaries’ name on any documents necessary to perfect or continue the
perfection of

 

17

--------------------------------------------------------------------------------


 

Collateral Agent’s security interest in the Collateral regardless of whether an
Event of Default has occurred until all Obligations (other than inchoate
indemnity obligations) have been satisfied in full and Collateral Agent and the
Lenders are under no further obligation to make Credit Extensions hereunder.
Collateral Agent’s foregoing appointment as Borrower’s or any of its
Subsidiaries’ attorney in fact, and all of Collateral Agent’s rights and powers,
coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations) have been fully repaid and performed and
Collateral Agent’s and the Lenders’ obligation to provide Credit Extensions
terminates.

 

9.3                               Protective Payments. If Borrower or any of its
Subsidiaries fail to obtain the insurance called for by Section 6.5 or fails to
pay any premium thereon or fails to pay any other amount which Borrower or any
of its Subsidiaries is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the Default Rate, and secured by the
Collateral. Collateral Agent will make reasonable efforts to provide Borrower
with notice of Collateral Agent obtaining such insurance or making such payment
at the time it is obtained or paid or within a reasonable time thereafter. No
such payments by Collateral Agent are deemed an agreement to make similar
payments in the future or Collateral Agent’s waiver of any Event of Default.

 

9.4                               Application of Payments and Proceeds.
Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (a) Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Collateral Agent from or on behalf
of Borrower or any of its Subsidiaries of all or any part of the Obligations,
and, as between Borrower on the one hand and Collateral Agent and Lenders on the
other, Collateral Agent shall have the continuing and exclusive right to apply
and to reapply any and all payments received against the Obligations in such
manner as Collateral Agent may deem advisable notwithstanding any previous
application by Collateral Agent, and (b) the proceeds of any sale of, or other
realization upon all or any part of the Collateral shall be applied: first, to
the Lenders’ Expenses; second, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the United States
Bankruptcy Code, would have accrued on such amounts); third, to the principal
amount of the Obligations outstanding; and fourth, to any other indebtedness or
obligations of Borrower owing to Collateral Agent or any Lender under the Loan
Documents. Any balance remaining shall be delivered to Borrower or to whoever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct. In carrying out the foregoing, (x) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (y) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant thereto
for such category. Any reference in this Agreement to an allocation between or
sharing by the Lenders of any right, interest or obligation “ratably,”
“proportionally” or in similar terms shall refer to Pro Rata Share unless
expressly provided otherwise. Collateral Agent, or if applicable, each Lender,
shall promptly remit to the other Lenders such sums as may be necessary to
ensure the ratable repayment of each Lender’s portion of any Term Loan and the
ratable distribution of interest, fees and reimbursements paid or made by
Borrower. Notwithstanding the foregoing, a Lender receiving a scheduled payment
shall not be responsible for determining whether the other Lenders also received
their scheduled payment on such date; provided, however, if it is later
determined that a Lender received more than its ratable share of scheduled
payments made on any date or dates, then such Lender shall remit to Collateral
Agent or other Lenders such sums as may be necessary to ensure the ratable
payment of such scheduled payments, as instructed by Collateral Agent. If any
payment or distribution of any kind or character, whether in cash, properties or
securities, shall be received by a Lender in excess of its ratable share, then
the portion of such payment or distribution in excess of such Lender’s ratable
share shall be received by such Lender in trust for and shall be promptly paid
over to the other Lender for application to the payments of amounts due on the
other Lenders’ claims. To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis. If any Lender shall obtain possession of any Collateral,
it shall hold such Collateral for itself and as agent and bailee for Collateral
Agent and other Lenders for purposes of perfecting Collateral Agent’s security
interest therein.

 

9.5                               Liability for Collateral. So long as
Collateral Agent and the Lenders comply with reasonable banking practices
regarding the safekeeping of the Collateral in the possession or under the
control of Collateral Agent and the Lenders, Collateral Agent and the Lenders
shall not be liable or responsible for: (a) the safekeeping of

 

18

--------------------------------------------------------------------------------


 

the Collateral; (b) any loss or damage to the Collateral; (c) any diminution in
the value of the Collateral; or (d) any act or default of any carrier,
warehouseman, bailee, or other Person. Borrower bears all risk of loss, damage
or destruction of the Collateral.

 

9.6                               No Waiver; Remedies Cumulative. Failure by
Collateral Agent or any Lender, at any time or times, to require strict
performance by Borrower of any provision of this Agreement or any other Loan
Document shall not waive, affect, or diminish any right of Collateral Agent or
any Lender thereafter to demand strict performance and compliance herewith or
therewith. No waiver hereunder shall be effective unless signed by Collateral
Agent and the Required Lenders and then is only effective for the specific
instance and purpose for which it is given. The rights and remedies of
Collateral Agent and the Lenders under this Agreement and the other Loan
Documents are cumulative. Collateral Agent and the Lenders have all rights and
remedies provided under the Code, any applicable law, by law, or in equity. The
exercise by Collateral Agent or any Lender of one right or remedy is not an
election, and Collateral Agent’s or any Lender’s waiver of any Event of Default
is not a continuing waiver. Collateral Agent’s or any Lender’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

 

9.7                               Demand Waiver. Borrower waives, to the fullest
extent permitted by law, demand, notice of default or dishonor, notice of
payment and nonpayment, notice of any default, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Collateral Agent or any
Lender on which Borrower or any Subsidiary is liable.

 

10.                               NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Any of Collateral Agent, Lender or Borrower may change its mailing
address or facsimile number by giving the other party written notice thereof in
accordance with the terms of this Section 10.

 

If to
Borrower:                                                                        
SENSEONICS, INCORPORATED

20451 Seneca Meadows Parkway

Germantown, Maryland 20876

Attn: Tim Goodnow, President and Chief

Executive Officer

Fax: (301) 515-0988

Email: tim.goodnow@senseonics.com

 

with a copy (which                                                    COOLEY LLP

shall not constitute                                                    One
Freedom Square

notice)
to:                                                                                                  
Reston Town Center

11951 Freedom Drive

Reston, Virginia 20190-5656

Attn: Christian Plaza

Fax: (703) 456-8100

Email: cplaza@cooley.com

 

If to Collateral Agent:                                   OXFORD FINANCE LLC

133 North Fairfax Street

Alexandria, Virginia 22314

Attention: Legal Department

Fax: (703) 519-5225

Email: LegalDepartment@oxfordfinance.com

 

19

--------------------------------------------------------------------------------


 

with a copy (which                                                    Greenberg
Traurig, LLP

shall not constitute                                                    One
International Place

notice)
to:                                                                                                  
Boston, MA 02110

Attn: Jonathan Bell, Esq.

Fax: (617) 310-6001

Email: bellj@gtlaw.com

 

11.                               CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

New York law governs the Loan Documents without regard to principles of
conflicts of law. Borrower, Lenders and Collateral Agent each submit to the
exclusive jurisdiction of the State and Federal courts in the City of New York,
Borough of Manhattan. NOTWITHSTANDING THE FOREGOING, COLLATERAL AGENT AND THE
LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH COLLATERAL AGENT
AND THE LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM
NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
COLLATERAL AGENT’S AND THE LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, first class, registered or
certified mail return receipt requested, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT,
AND THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12.                               GENERAL PROVISIONS

 

12.1                        Successors and Assigns. This Agreement binds and is
for the benefit of the successors and permitted assigns of each party. Borrower
may not transfer, pledge or assign this Agreement or any rights or obligations
under it without Collateral Agent’s and each Lender’s prior written consent
(which may be granted or withheld in Collateral Agent’s and each Lender’s
discretion, subject to Section 12.6). The Lenders have the right, without the
consent of or notice to Borrower, to sell, transfer, assign, pledge, negotiate,
or grant participation in (any such sale, transfer, assignment, negotiation, or
grant of a participation, a “Lender Transfer”) all or any part of, or any
interest in, the Lenders’ obligations, rights, and benefits under this Agreement
and the other Loan Documents; provided, however, that any such Lender Transfer
(other than a transfer, pledge, sale or assignment to an Eligible Assignee) of
its obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”). Borrower and Collateral Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned until Collateral Agent shall have received and
accepted an effective assignment agreement in form satisfactory to Collateral
Agent executed, delivered and fully completed by the applicable parties thereto,
and shall have received such other information regarding such Eligible Assignee
or Approved Lender as Collateral Agent reasonably shall require. Notwithstanding
anything to the contrary contained herein, so long as no Event of Default has
occurred and is continuing, no Lender Transfer (other than a Lender Transfer
(i) in respect of the Warrants or (ii) in connection with (x) assignments by a
Lender due to a forced divestiture at the request of any

 

20

--------------------------------------------------------------------------------

 

regulatory agency; or (y) upon the occurrence of a default, event of default or
similar occurrence with respect to a Lender’s own financing or securitization
transactions) shall be permitted, without Borrower’s consent, to any Person
which is an Affiliate or Subsidiary of Borrower, a direct competitor of Borrower
or a vulture hedge fund, each as determined by Collateral Agent in its
reasonable good faith business discretion.

 

12.2                        Indemnification. Borrower agrees to indemnify,
defend and hold Collateral Agent and the Lenders and their respective directors,
officers, employees, agents, attorneys, or any other Person affiliated with or
representing Collateral Agent or the Lenders (each, an “Indemnified Person”)
harmless against: (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with; related
to; following; or arising from, out of or under, the transactions contemplated
by the Loan Documents; and (b) all losses or Lenders’ Expenses incurred, or paid
by Indemnified Person in connection with; related to; following; or arising
from, out of or under, the transactions contemplated by the Loan Documents
between Collateral Agent, and/or the Lenders and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct. Borrower
hereby further indemnifies, defends and holds each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the fees and disbursements of
counsel for such Indemnified Person) in connection with any investigative,
response, remedial, administrative or judicial matter or proceeding, whether or
not such Indemnified Person shall be designated a party thereto and including
any such proceeding initiated by or on behalf of Borrower, and the reasonable
expenses of investigation by engineers, environmental consultants and similar
technical personnel and any commission, fee or compensation claimed by any
broker (other than any broker retained by Collateral Agent or Lenders) asserting
any right to payment for the transactions contemplated hereby which may be
imposed on, incurred by or asserted against such Indemnified Person as a result
of or in connection with the transactions contemplated hereby and the use or
intended use of the proceeds of the loan proceeds except for liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements directly caused by such Indemnified Person’s
gross negligence or willful misconduct.

 

12.3                        Time of Essence. Time is of the essence for the
performance of all Obligations in this Agreement.

 

12.4                        Severability of Provisions. Each provision of this
Agreement is severable from every other provision in determining the
enforceability of any provision.

 

12.5                        Correction of Loan Documents. Collateral Agent and
the Lenders may correct patent errors and fill in any blanks in this Agreement
and the other Loan Documents consistent with the agreement of the parties, so
long as Collateral Agent provides Borrower with written notice of such
correction and allows the Borrower at least ten (10) days to object to such
correction. In the event of such objection, such correction shall not be made
except by and amendment signed by Lenders, Collateral Agent and Borrower.

 

12.6                        Amendments in Writing; Integration. (a) No
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, no approval or consent thereunder, or any
consent to any departure by Borrower or any of its Subsidiaries therefrom, shall
in any event be effective unless the same shall be in writing and signed by
Borrower, Collateral Agent and the Required Lenders provided that:

 

(i)                                     no such amendment, waiver or other
modification that would have the effect of increasing or reducing a Lender’s
Term Loan Commitment or Commitment Percentage shall be effective as to such
Lender without such Lender’s written consent;

 

(ii)                                  no such amendment, waiver or modification
that would affect the rights and duties of Collateral Agent shall be effective
without Collateral Agent’s written consent or signature;

 

(iii)                               no such amendment, waiver or other
modification shall, unless signed by all the Lenders directly affected thereby,
(A) reduce the principal of, rate of interest on or any fees with respect to any
Term Loan or forgive any principal, interest (other than default interest) or
fees (other than late charges) with respect to any Term Loan (B) postpone the
date fixed for, or waive, any payment of principal of any Term Loan or of
interest on any Term Loan (other than default interest) or any fees provided for
hereunder (other than late charges or

 

21

--------------------------------------------------------------------------------


 

for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for the
Lenders to take any action hereunder; (D) release all or substantially all of
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any guarantor of all or any portion of the Obligations or its guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Loan Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 12.6 or the
definitions of the terms used in this Section 12.6 insofar as the definitions
affect the substance of this Section 12.6; (F) consent to the assignment,
delegation or other transfer by Borrower of any of its rights and obligations
under any Loan Document or release Borrower of its payment obligations under any
Loan Document, except, in each case with respect to this clause (F), pursuant to
a merger or consolidation permitted pursuant to this Agreement; (G) amend any of
the provisions of Section 9.4 or amend any of the definitions of Pro Rata Share,
Term Loan Commitment, Commitment Percentage or that provide for the Lenders to
receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of
Collateral hereunder; (H) subordinate the Liens granted in favor of Collateral
Agent securing the Obligations; or (I) amend any of the provisions of
Section 12.10. It is hereby understood and agreed that all Lenders shall be
deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (C), (D), (E), (F), (G) and (H) of the
preceding sentence;

 

(iv)                              the provisions of the foregoing clauses (i),
(ii) and (iii) are subject to the provisions of any interlender or agency
agreement among the Lenders and Collateral Agent pursuant to which any Lender
may agree to give its consent in connection with any amendment, waiver or
modification of the Loan Documents only in the event of the unanimous agreement
of all Lenders.

 

(b)                                 Other than as expressly provided for in
Section 12.6(a)(i)-(iii), Collateral Agent may, if requested by the Required
Lenders, from time to time designate covenants in this Agreement less
restrictive by notification to a representative of Borrower.

 

(c)                                  This Agreement and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.

 

12.7                        Counterparts. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, is an original, and all taken together,
constitute one Agreement.

 

12.8                        Survival. All covenants, representations and
warranties made in this Agreement continue in full force and effect until this
Agreement has terminated pursuant to its terms and all Obligations (other than
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) have been satisfied. The
obligation of Borrower in Section 12.2 to indemnify each Lender and Collateral
Agent, as well as the confidentiality provisions in Section 12.9 below, shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run.

 

12.9                        Confidentiality. In handling any confidential
information of Borrower, the Lenders and Collateral Agent shall exercise the
same degree of care that it exercises for their own proprietary information, but
disclosure of information may be made: (a) subject to the terms and conditions
of this Agreement, to the Lenders’ and Collateral Agent’s Subsidiaries or
Affiliates, or in connection with a Lender’s own financing or securitization
transactions and upon the occurrence of a default, event of default or similar
occurrence with respect to such financing or securitization transaction; (b) to
prospective transferees (other than those identified in (a) above) or purchasers
of any interest in the Credit Extensions (provided, however, the Lenders and
Collateral Agent shall, except upon the occurrence and during the continuance of
an Event of Default, obtain such prospective transferee’s or purchaser’s
agreement to the terms of this provision or to similar confidentiality terms);
(c) as required by law, regulation, subpoena, or other order; (d) to Lenders’ or
Collateral Agent’s regulators or as otherwise required in connection with an
examination or audit; (e) as Collateral Agent reasonably considers appropriate
in exercising remedies under the Loan Documents; and (f) to third party service
providers of the Lenders and/or Collateral Agent so long as such service
providers have executed a confidentiality agreement with the Lenders and
Collateral Agent

 

22

--------------------------------------------------------------------------------


 

with terms no less restrictive than those contained herein. Confidential
information does not include information that either: (i) is in the public
domain or in the Lenders’ and/or Collateral Agent’s possession when disclosed to
the Lenders and/or Collateral Agent, or becomes part of the public domain after
disclosure to the Lenders and/or Collateral Agent; or (ii) is disclosed to the
Lenders and/or Collateral Agent by a third party, if the Lenders and/or
Collateral Agent does not know that the third party is prohibited from
disclosing the information. Collateral Agent and the Lenders may use
confidential information for any purpose, including, without limitation, for the
development of client databases, reporting purposes, and market analysis, so
long as Collateral Agent and Lenders do not disclose Borrower’s identity or the
identity of any person associated with Borrower unless otherwise expressly
permitted by this Agreement. The agreements provided under this Section 12.9
supersede all prior agreements, understanding, representations, warranties, and
negotiations between the parties about the subject matter of this Section 12.9.

 

12.10                 Right of Set Off. Borrower hereby grants to Collateral
Agent and to each Lender, a lien, security interest and right of set off as
security for all Obligations to Collateral Agent and each Lender hereunder,
whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Collateral Agent or the Lenders or any entity under
the control of Collateral Agent or the Lenders (including a Collateral Agent
affiliate) or in transit to any of them. At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice,
Collateral Agent or the Lenders may set off the same or any part thereof and
apply the same to any liability or obligation of Borrower even though unmatured
and regardless of the adequacy of any other collateral securing the Obligations.
ANY AND ALL RIGHTS TO REQUIRE COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.

 

12.11                 Cooperation of Borrower. If necessary, Borrower agrees to
(i) execute any documents (including new Secured Promissory Notes) reasonably
required to effectuate and acknowledge each assignment of a Term Loan Commitment
or Loan to an assignee in accordance with Section 12.1, (ii) make Borrower’s
management available to meet with Collateral Agent and prospective participants
and assignees of Term Loan Commitments or Credit Extensions (which meetings
shall be conducted no more often than once every twelve months unless an Event
of Default has occurred and is continuing), and (iii) provide Collateral Agent
or the Lenders such information regarding the financial affairs of Borrower as
any prospective participant or assignee of a Term Loan Commitment or Term Loan
reasonably may request, in each case provided such assignment is in accordance
with Section 12.1. Subject to the provisions of Section 12.9, Borrower
authorizes each Lender to disclose to any prospective participant or assignee of
a Term Loan Commitment, any and all information in such Lender’s possession
concerning Borrower and its financial affairs which has been delivered to such
Lender by or on behalf of Borrower pursuant to this Agreement, or which has been
delivered to such Lender by or on behalf of Borrower in connection with such
Lender’s credit evaluation of Borrower prior to entering into this Agreement.

 

13.                               DEFINITIONS

 

13.1                        Definitions. As used in this Agreement, the
following terms have the following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

23

--------------------------------------------------------------------------------


 

“Amortization Date” is, February 1, 2016, if the CE Mark Approval Event does not
occur, and August 1, 2016, if the CE Mark Approval Event does occur.

 

“Annual Projections” is defined in Section 6.2(a).

 

“Anti-Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

 

“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

 

“Approved Lender” is defined in Section 12.1.

 

“Basic Rate” is, with respect to a Term Loan, the per annum rate of interest
(based on a year of three hundred sixty (360) days) equal to Six and Ninety-Five
Hundredths percent (6.95%).

 

“Blocked Person” is any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

 

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit
maturing no more than one (1) year after issue provided that the account in
which any such certificate of deposit is maintained is subject to a Control
Agreement in favor of Collateral Agent. For the avoidance of doubt, the direct
purchase by Borrower or any of its Subsidiaries of any Auction Rate Securities,
or purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower or any of its
Subsidiaries shall be conclusively determined by the Lenders as an ineligible
Cash Equivalent, and any such transaction shall expressly violate each other
provision of this Agreement governing Permitted Investments. Notwithstanding the
foregoing, Cash Equivalents does not include and Borrower, and each of its
Subsidiaries, are prohibited from purchasing, purchasing participations in,
entering into any type of swap or other equivalent derivative transaction, or
otherwise holding or engaging in any ownership interest in any type of debt
instrument, including, without limitation, any corporate or

 

24

--------------------------------------------------------------------------------


 

municipal bonds with a long-term nominal maturity for which the interest rate is
reset through a dutch auction and more commonly referred to as an auction rate
security (each, an “Auction Rate Security”).

 

“CE Mark Approval Event” means the receipt by Borrower of approval for CE Mark,
on or before February 1, 2016 (provided that no Event of Default shall have
occurred and be continuing when Borrower received such approval) and the receipt
by Collateral Agent of evidence thereof that is reasonably acceptable to
Collateral Agent on or before such date.

 

“Claims” are defined in Section 12.2.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time.

 

“Collateral Agent” is, Oxford, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

 

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower and such Subsidiary, and Collateral Agent pursuant
to which Collateral Agent obtains control (within the meaning of the Code) for
the benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

 

25

--------------------------------------------------------------------------------


 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Card Account” has is defined in Section 6.6(d).

 

“Credit Extension” is any Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
3300887858, maintained with Silicon Valley Bank.

 

“Disbursement Letter” is that certain form attached hereto as Exhibit B.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Domestic Subsidiary” is any Subsidiary of Borrower (and its subsidiaries) that
is not a Foreign Subsidiary.

 

“Effective Date” is defined in the preamble of this Agreement.

 

“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower
or a vulture hedge fund, each as determined by Collateral Agent in its
reasonable good faith business discretion. Notwithstanding the foregoing, (x) in
connection with assignments by a Lender due to a forced divestiture at the
request of any regulatory agency, the restrictions set forth herein shall not
apply and Eligible Assignee shall mean any Person or party and (y) in connection
with a Lender’s own financing or securitization transactions, the restrictions
set forth herein shall not apply and Eligible Assignee shall mean any Person or
party providing such financing or formed to undertake such securitization
transaction and any transferee of such Person or party upon the occurrence of a
default, event of default or similar occurrence with respect to such financing
or securitization transaction; provided that no such sale, transfer, pledge or
assignment under this clause (y) shall release such Lender from any of its
obligations hereunder or substitute any such Person or party for such Lender as
a party hereto until Collateral Agent shall have received and accepted an
effective assignment agreement from such Person or party in form satisfactory to
Collateral Agent executed, delivered and fully completed by the applicable
parties thereto, and shall have received such other information regarding such
Eligible Assignee as Collateral Agent reasonably shall require.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

 

26

--------------------------------------------------------------------------------


 

“Event of Default” is defined in Section 8.

 

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original principal amount of such Term Loan multiplied by the Final Payment
Percentage, payable to Lenders in accordance with their respective Pro Rata
Shares.

 

“Final Payment Percentage” is Eight and One-Half percent (8.50%), if the CE Mark
Approval Event does not occur, and Nine and One-Tenths percent (9.10%), if the
CE Mark Approval Event does occur.

 

“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States, any state thereof, or any territory thereof.

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

 

“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.2.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Insolvent” means not Solvent.

 

27

--------------------------------------------------------------------------------


 

“Intellectual Property” means all of Borrower’s or any Subsidiary’s right, title
and interest in and to the following:

 

(a)                                 its Copyrights, Trademarks and Patents, and
applications therefor and reissues, extensions, or renewals thereof, together
with rights to sue for past, present and future infringement of Intellectual
Property;

 

(a)                                 any and all trade secrets and trade secret
rights, including, without limitation, any rights to unpatented inventions,
know-how, operating manuals;

 

(b)                                 any and all source code;

 

(c)                                  any and all design rights which may be
available to Borrower;

 

(d)                                 any and all claims for damages by way of
past, present and future infringement of any of the foregoing, with the right,
but not the obligation, to sue for and collect such damages for said use or
infringement of the Intellectual Property rights identified above; and

 

(e)                                  all amendments, renewals and extensions of
any of the Copyrights, Trademarks or Patents.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance, payment
or capital contribution to any Person.

 

“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is Tim
Goodnow as of the Effective Date, (ii) Chief Financial Officer, when the Company
appoints a Chief Financial Officer and until a Chief Financial Officer is
appointed by the Company, the Company’s Assistant Corporate Secretary, who is
Carroll Cummings as of the Effective Date, and (iii) Vice President of the
Company’s operations, who is Mukul Jain as of the Effective Date.

 

“Lender” is any one of the Lenders.

 

“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.

 

“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Collateral Agent
and/or the Lenders in connection with the Loan Documents.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificates, each Compliance Certificate, each Disbursement Letter, the Post
Closing Letter, any subordination agreements, any note, or notes or guaranties
executed by Borrower or any other Person, and any other present or future
agreement entered into by Borrower, any guarantor or any other Person for the
benefit of the Lenders and Collateral Agent in connection with this Agreement;
all as amended, restated, or otherwise modified.

 

28

--------------------------------------------------------------------------------


 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations or
condition (financial or otherwise) of Borrower or any Subsidiary; or (c) a
material impairment of the prospect of repayment of any portion of the
Obligations.

 

“Maturity Date” is, for each Term Loan, July 1, 2019.

 

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
and other amounts Borrower owes the Lenders now or later, in connection with,
related to, following, or arising from, out of or under, this Agreement or, the
other Loan Documents (other than the Warrants), or otherwise, and including
interest accruing after Insolvency Proceedings begin (whether or not allowed)
and debts, liabilities, or obligations of Borrower assigned to the Lenders
and/or Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents (other than the Warrants).

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on August 1, 2014.

 

“Perfection Certificate” and “Perfection Certificates” is defined in
Section 5.1.

 

“Permitted Acquisition” means an acquisition by Borrower of all or substantially
all of the assets of, all of the ownership interests in, or a business line or
unit or division of another Person and shall include any foreign corporations in
the acceptable jurisdictions listed below in this definition; provided that
(a) no Event of Default or event that with the passage of time would result in
an Event of Default shall exist immediately before or immediately after the
consummation of such acquisition, (b) such acquired Person or assets shall be in
the same line of business as is conducted by Borrower as of the Effective Date
(or a line of business reasonably related thereto), (c) such acquisition shall
not cause the focus or locations of Borrower’s and its Subsidiaries’ operations
(when taken as a whole) to be located outside of the United States, (d) such
acquisition shall not constitute a hostile acquisition, (e) any Person acquired
as a result of such acquisition shall, if requested by Collateral Agent become a
secured guarantor, (f) in connection with such acquisition, neither Borrower nor
any of its Subsidiaries (including for this purpose, the target of the
acquisition) shall acquire or be subject to any Indebtedness or Liens that are
not otherwise permitted hereunder, (g) all of the consideration paid in
connection with such acquisition shall be in the form of stock of Borrower,
except that Borrower shall be permitted to pay reasonable closing costs in cash,
(h) Borrower has notified the Lenders at least ten (10) Business Days in advance
of entering into such transaction, which notice shall include a reasonably
detailed description of such transaction, (i) such transaction shall only
involve assets and entities located in the United States, Canada, the United
Kingdom and Germany, (j) Collateral Agent and the Lenders have received
evidence, in form and substance reasonably satisfactory to them that Borrower
has sufficient cash on hand to pay its projected expenses and all debt service
when due for a period of twelve (12) months after the consummation of such
transaction, (k) all transactions related to such acquisition shall be
consummated in all material respects in accordance with applicable law; and
(l) Borrower shall provide to the Lenders as soon as

 

29

--------------------------------------------------------------------------------


 

available but in any event not later than five (5) Business Days after the
execution thereof, a copy of the executed purchase agreement or similar
agreement with respect to any such acquisition.

 

“Permitted Indebtedness” is:

 

(a)                                 Borrower’s Indebtedness to the Lenders and
Collateral Agent under this Agreement and the other Loan Documents;

 

(b)                                 Indebtedness existing on the Effective Date
and disclosed on the Perfection Certificate(s);

 

(c)                                  Subordinated Debt;

 

(d)                                 unsecured Indebtedness to trade creditors
incurred in the ordinary course of business;

 

(e)                                  Indebtedness consisting of capitalized
lease obligations and purchase money Indebtedness, in each case incurred by
Borrower or any of its Subsidiaries to finance the acquisition, repair,
improvement or construction of fixed or capital assets of such person, provided
that (i) the aggregate outstanding principal amount of all such Indebtedness
does not exceed Two Hundred Fifty Thousand Dollars ($250,000.00) at any time and
(ii) the principal amount of such Indebtedness does not exceed the lower of the
cost or fair market value of the property so acquired or built or of such
repairs or improvements financed with such Indebtedness (each measured at the
time of such acquisition, repair, improvement or construction is made);

 

(f)                                   Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of Borrower’s
business;

 

(g)                                  business credit card Indebtedness for
credit cards issued by Silicon Valley Bank, in an aggregate principal amount not
in excess of $250,000 at any time outstanding;

 

(h)                                 Indebtedness arising in connection with the
financing of insurance premiums not to exceed $250,000 in the aggregate;

 

(i)                                     Other unsecured Indebtedness not to
exceed $100,000 at any time outstanding; and

 

(j)                                    extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(e) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose materially more burdensome terms upon
Borrower, or its Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)                                 Investments disclosed on the Perfection
Certificate(s) and existing on the Effective Date;

 

(b)                                 (i) Investments consisting of cash and Cash
Equivalents, and (ii) any Investments permitted by Borrower’s investment policy,
as amended from time to time, provided that such investment policy (and any such
amendment thereto) has been approved in writing by Collateral Agent;

 

(c)                                  Investments consisting of the endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of Borrower;

 

(d)                                 Investments consisting of Deposit Accounts
in which Collateral Agent has a perfected security interest (except as otherwise
permitted under Section 6.6(d);

 

(e)                                  Investments in connection with Transfers
permitted by Section 7.1;

 

30

--------------------------------------------------------------------------------

 

(f)            Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors; not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in the
aggregate for (i) and (ii) in any fiscal year;

 

(g)           Investments in Borrower’s Subsidiaries not to exceed $100,000 in
any year;

 

(h)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

 

(i)            Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
(h) shall not apply to Investments of Borrower in any Subsidiary;

 

(j)            non-cash Investments in joint ventures or strategic alliances in
the ordinary course of Borrower’s business consisting of the non-exclusive
licensing of technology, the development of technology or the providing of
technical support;

 

(k)           other Investments not otherwise permitted herein provided that the
aggregate amount of all such Investments in any year shall not exceed $50,000;
and

 

(l)            Permitted Acquisitions, including any investments that are held
by acquired Persons acquired pursuant to Permitted Acquisitions, to the extent
permitted in accordance with the definition of such term “Permitted
Acquisition”.

 

“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non-exclusive and exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, provided, that,
with respect to each such license described in clause (B), (i) no Event of
Default has occurred or is continuing at the time of such license; (ii) the
license constitutes an arms-length transaction, the terms of which, on their
face, do not provide for a sale or assignment of any Intellectual Property and
do not restrict the ability of Borrower or any of its Subsidiaries, as
applicable, to pledge, grant a security interest in or lien on, or assign or
otherwise Transfer any Intellectual Property; (iii) in the case of any exclusive
license, (x) Borrower delivers ten (10) days’ prior written notice and a brief
summary of the terms of the proposed license to Collateral Agent and the Lenders
and delivers to Collateral Agent and the Lenders copies of the final executed
licensing documents in connection with the exclusive license promptly upon
consummation thereof and (y) any such license could not result in a legal
transfer of title of the licensed property but may be exclusive in respects
other than territory and may be exclusive as to territory only as to discrete
geographical areas outside of the United States; and (iv) all upfront payments,
royalties, milestone payments or other proceeds arising from the licensing
agreement that are payable to Borrower or any of its Subsidiaries are paid to a
Deposit Account that is governed by a Control Agreement.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Effective Date and disclosed on the
Perfection Certificates or arising under this Agreement and the other Loan
Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

 

(c)           liens securing Indebtedness permitted under clause (e) of the
definition of “Permitted Indebtedness,” provided that (i) such liens exist prior
to the acquisition of, or attach substantially simultaneous

 

31

--------------------------------------------------------------------------------


 

with, or within twenty (20) days after the, acquisition, lease, repair,
improvement or construction of, such property financed or leased by such
Indebtedness and (ii) such liens do not extend to any property of Borrower other
than the property (and proceeds thereof) acquired, leased or built, or the
improvements or repairs, financed by such Indebtedness;

 

(d)           Liens of carriers, warehousemen, suppliers, mechanics,
materialmen, or other Persons that are possessory in nature arising in the
ordinary course of business so long as such Liens attach only to Inventory,
securing liabilities in the aggregate amount not to exceed Twenty Five Thousand
Dollars ($25,000.00), and which are not delinquent or remain payable without
penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

 

(e)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

(f)            leases or subleases of real property granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Collateral
Agent or any Lender a security interest therein;

 

(g)           banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6 hereof;

 

(h)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7;

 

(i)            Liens on the Credit Card Account securing Permitted Indebtedness
described in clause (g) of the definition of “Permitted Indebtedness”, provided
that such Liens are restricted to the Credit Card Account and secure only such
Permitted Indebtedness;

 

(j)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business, and other minor title imperfections with respect to real property
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of Borrower or any Subsidiary;

 

(k)           Liens consisting of Permitted Licenses; and

 

(l)            Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (e), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Post Closing Letter” is that certain Post Closing Letter dated as of the
Effective Date by and between Collateral Agent and Borrower.

 

32

--------------------------------------------------------------------------------


 

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

 

(i)            for a prepayment made on or after the Funding Date of such Term
Loan through and including the first anniversary of the Funding Date of such
Term Loan, three percent (3.00%) of the principal amount of such Term Loan
prepaid;

 

(ii)           for a prepayment made after the date which is after the first
anniversary of the Funding Date of such Term Loan through and including the
second anniversary of the Funding Date of such Term Loan, two percent (2.00%) of
the principal amount of the Term Loans prepaid; and

 

(iii)          for a prepayment made after the date which is after the second
anniversary of the Funding Date of such Term Loan and prior to the Maturity
Date, one percent (1.00%) of the principal amount of the Term Loans prepaid.

 

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan, Lenders holding one
hundred percent (100%) of the aggregate outstanding principal balance of the
Term Loan, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loan, Lenders holding at least sixty six
percent (66%) of the aggregate outstanding principal balance of the Term Loan
and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loan, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loan, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing to any Person described
in clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the President, Chief Executive Officer, Chief
Financial Officer Assistant Corporate Secretary, or Controller of Borrower
acting alone.

 

“Second Draw Period” is the period commencing on the Effective Date and ending
on the earlier of (i) December 31, 2014 and (ii) the occurrence of an Event of
Default.

 

“Secured Promissory Note” is defined in Section 2.4.

 

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Solvent” is, with respect to any Person: the fair salable value of such
Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities; such Person is not

 

33

--------------------------------------------------------------------------------


 

left with unreasonably small capital after the transactions in this Agreement;
and such Person is able to pay its debts (including trade debts) as they mature.

 

“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Lenders entered into between Collateral Agent, Borrower, and/or any of
its Subsidiaries, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.

 

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.

 

“Term Loan” is defined in Section 2.2(a)(ii) hereof.

 

“Term A Loan” is defined in Section 2.2(a)(i) hereof.

 

“Term B Loan” is defined in Section 2.2(a)(ii) hereof.

 

“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1. “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1.

 

“Warrants” are those certain Warrants to Purchase Stock dated as of the
Effective Date, or any date thereafter, issued by Borrower in favor of each
Lender or such Lender’s Affiliates.

 

[Balance of Page Intentionally Left Blank]

 

34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

SENSEONICS, INCORPORATED

 

 

 

By

/s/ Timothy T. Goodnow

 

Name:

Timothy T. Goodnow

 

Title:

President & CEO

 

 

COLLATERAL AGENT AND LENDER:

 

OXFORD FINANCE LLC

 

By

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

SENSEONICS, INCORPORATED

 

By

 

 

Name:

 

 

Title:

 

 

 

COLLATERAL AGENT AND LENDER:

 

OXFORD FINANCE LLC

 

By

/s/ Tim Lex

 

Name:

Tim Lex

 

Title:

COO

 

 

[Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

 

Lenders and Commitments

 

Term A Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

4,000,000

 

100.00

%

TOTAL

 

$

4,000,000

 

100.00

%

 

Term B Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

6,000,000

 

100.00

%

TOTAL

 

$

6,000,000

 

100.00

%

 

Aggregate (all Term Loans)

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

10,000,000

 

100.00

%

TOTAL

 

$

10,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of Collateral

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property; provided that, if a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts and such property that are proceeds of Intellectual
Property, then the Collateral shall automatically, and effective as of the
Effective Date, include the Intellectual Property to the extent necessary to
permit perfection of Collateral Agent’s security interest in such Accounts and
such other property of Borrower that are proceeds of the Intellectual Property;
or (ii) more than 65% of the total combined voting power of all classes of stock
entitled to vote the shares of capital stock (the “Shares”) of any Foreign
Subsidiary, if Borrower demonstrates to Collateral Agent’s reasonable
satisfaction that a pledge of more than sixty five percent (65%) of the Shares
of such Subsidiary creates a present and existing adverse tax consequence to
Borrower under the U.S. Internal Revenue Code.

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Borrower has agreed not to encumber any of its
Intellectual Property.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Disbursement Letter

 

[see attached]

 

--------------------------------------------------------------------------------


 

DISBURSEMENT LETTER

 

[DATE]

 

The undersigned, being the duly elected and
acting           of SENSEONICS, INCORPORATED, a Delaware corporation with
offices located at 20451 Seneca Meadows Parkway, Germantown, Maryland 20876
(“Borrower”), does hereby certify to OXFORD FINANCE LLC (“Oxford” and “Lender”),
as collateral agent (the “Collateral Agent”) in connection with that certain
Loan and Security Agreement dated as of July 31, 2014, by and among Borrower,
Collateral Agent and the Lenders from time to time party thereto (the “Loan
Agreement”; with other capitalized terms used below having the meanings ascribed
thereto in the Loan Agreement) that:

 

1.             The representations and warranties made by Borrower in Section 5
of the Loan Agreement and in the other Loan Documents are true and correct in
all material respects as of the date hereof.

 

2.             No event or condition has occurred that would constitute an Event
of Default under the Loan Agreement or any other Loan Document.

 

3.             Borrower is in compliance with the covenants and requirements
contained in Sections 4, 6 and 7 of the Loan Agreement.

 

4.             All conditions referred to in Section 3 of the Loan Agreement to
the making of the Loan to be made on or about the date hereof have been
satisfied or waived by Collateral Agent.

 

5.             No Material Adverse Change has occurred.

 

6.             The undersigned is a Responsible Officer.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

 

7.                                      The proceeds of the Term [A][B] Loan
shall be disbursed as follows:

 

Disbursement from Oxford:

 

 

Loan Amount

$

 

Plus:

$

 

—Deposit Received

 

 

 

 

 

Less:

 

 

—Facility Fee

($

 )

[—Interim Interest

($

)]

—Lender’s Legal Fees

($

 )*

 

 

 

Net Proceeds due from Oxford:

$

 

 

 

 

TOTAL TERM [A][B] LOAN NET PROCEEDS FROM
LENDERS

$

 

 

8.                                      The [initial][Term Loan][Term A Loan]
shall amortize in accordance with the Amortization Table attached hereto.

 

9.                                      The aggregate net proceeds of the Term
Loans shall be transferred to the Designated Deposit Account as follows:

 

Account Name:

 

SENSEONICS, INCORPORATED

 

 

 

Bank Name:

 

[

]

 

 

 

 

Bank Address:

 

[

]

 

 

 

 

Account Number:

 

 

 

 

 

 

 

ABA Number:

 

[

]

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

* Legal fees and costs are through the Effective Date. Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.

 

--------------------------------------------------------------------------------


 

Dated as of the date first set forth above.

 

 

 

BORROWER:

 

 

 

SENSEONICS, INCORPORATED

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Disbursement Letter]

 

--------------------------------------------------------------------------------


 

AMORTIZATION TABLE

(Term [A][B] Loan)

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Compliance Certificate

 

TO:                                                                           
OXFORD FINANCE LLC, as Collateral Agent and Lender

 

FROM:                                                       
SENSEONICS, INCORPORATED

 

The undersigned authorized officer (“Officer”) of SENSEONICS, INCORPORATED
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement by and among Borrower, Collateral Agent, and
the Lenders from time to time party thereto (the “Loan Agreement;” capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Loan Agreement),

 

(a)                                 Borrower is in complete compliance for the
period ending with all required covenants except as noted below;

 

(b)                                 There are no Events of Default, except as
noted below;

 

(c)                                  Except as noted below, all representations
and warranties of Borrower stated in the Loan Documents are true and correct in
all material respects on this date and for the period described in (a), above;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

 

(d)                                 Borrower, and each of Borrower’s
Subsidiaries, has timely filed all required tax returns and reports, Borrower,
and each of Borrower’s Subsidiaries, has timely paid all foreign, federal,
state, and local taxes, assessments, deposits and contributions owed by
Borrower, or Subsidiary, except as otherwise permitted pursuant to the terms of
Section 5.8 of the Loan Agreement;

 

(e)                                  No Liens have been levied or claims made
against Borrower or any of its Subsidiaries relating to unpaid employee payroll
or benefits of which Borrower has not previously provided written notification
to Collateral Agent and the Lenders.

 

Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

 

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reporting Covenant

 

Requirement

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

 

 

 

 

1)

 

Financial statements

 

Monthly within 30 days

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

2)

 

Annual (CPA Audited) statements

 

Within 120 days after FYE

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

3)

 

Annual Financial Projections/Budget (prepared on a quarterly basis)

 

Annually (within 30 days of FYE), and when revised

 

 

 

Yes

 

No

 

N/A

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4)

 

A/R & A/P agings

 

If applicable

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

5)

 

8-K, 10-K and 10-Q Filings

 

If applicable, within 5 days of filing

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

6)

 

Compliance Certificate

 

Monthly within 30 days

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

7)

 

IP Report

 

When required

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

8)

 

Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period

 

 

 

$

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

9)

 

Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period

 

 

 

$

 

 

Yes

 

No

 

N/A

 

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

Institution Name

 

Account Number

 

New Account?

 

Account Control Agreement in place?

 

 

 

 

 

 

 

 

 

 

 

 

 

1)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

2)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

3)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

4)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

Other Matters

 

1)

 

Have there been any changes in any Key Person since the last Compliance
Certificate?

 

Yes

 

No

 

 

 

 

 

 

 

2)

 

Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?

 

Yes

 

No

 

 

 

 

 

 

 

3)

 

Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars ($250,000.00)?

 

Yes

 

No

 

 

 

 

 

 

 

4)

 

Have there been any material changes to the capitalization table of Borrower or
any amendments of or other changes to the Operating Documents of Borrower or any
of its Subsidiaries? If yes, provide copies of any such amendments or changes
with this Compliance Certificate.

 

Yes

 

No

 

--------------------------------------------------------------------------------

 

Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)

 

 

SENSEONICS, INCORPORATED

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

LENDER USE ONLY

 

 

 

 

 

 

 

Received by:

 

 

Date:

 

 

 

 

 

 

 

 

Verified by:

 

 

Date:

 

 

 

 

 

 

 

Compliance Status:

Yes

No

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Secured Promissory Note

 

[see attached]

 

--------------------------------------------------------------------------------


 

SECURED PROMISSORY NOTE

(Term [A][B] Loan)

 

$

Dated: [DATE]

 

FOR VALUE RECEIVED, the undersigned, SENSEONICS, INCORPORATED, a Delaware
corporation with offices located at 20451 Seneca Meadows Parkway, Germantown,
Maryland 20876 (“Borrower”) HEREBY PROMISES TO PAY to the order of OXFORD
FINANCE LLC (“Lender”) the principal amount of [                      ] MILLION
DOLLARS ($                                ) or such lesser amount as shall equal
the outstanding principal balance of the Term [A][B] Loan made to Borrower by
Lender, plus interest on the aggregate unpaid principal amount of such Term
[A][B] Loan, at the rates and in accordance with the terms of the Loan and
Security Agreement dated July 31, 2014 by and among Borrower, Lender, Oxford
Finance LLC, as Collateral Agent, and the other Lenders from time to time party
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”). If not sooner paid, the entire principal amount and
all accrued and unpaid interest hereunder shall be due and payable on the
Maturity Date as set forth in the Loan Agreement. Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

 

Principal, interest and all other amounts due with respect to the Term [A][B]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”).
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2(c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B] Loan, interest on the Term [A][B] Loan and all other amounts due
Lender under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

BORROWER:

 

 

 

SENSEONICS, INCORPORATED

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

Term [A][B] Loan Secured Promissory Note

 

--------------------------------------------------------------------------------


 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

 

 

Principal

 

 

 

Scheduled

 

 

 

Date

 

Amount

 

Interest Rate

 

Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CORPORATE BORROWING CERTIFICATE

 

BORROWER:

SENSEONICS, INCORPORATED

DATE: [DATE]

LENDER:

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

 

I hereby certify as follows, as of the date set forth above:

 

1.             I am the Secretary, Assistant Secretary or other officer of
Borrower. My title is as set forth below.

 

2.             Borrower’s exact legal name is set forth above. Borrower is a
corporation existing under the laws of the State of Delaware.

 

3.             Attached hereto as Exhibit A and Exhibit B, respectively, are
true, correct and complete copies of (i) Borrower’s Articles/Certificate of
Incorporation (including amendments), as filed with the Secretary of State of
the state in which Borrower is incorporated as set forth in paragraph 2 above;
and (ii) Borrower’s Bylaws. Neither such Articles/Certificate of Incorporation
nor such Bylaws have been amended, annulled, rescinded, revoked or supplemented,
and such Articles/Certificate of Incorporation and such Bylaws remain in full
force and effect as of the date hereof.

 

4.             The following resolutions were duly and validly adopted by
Borrower’s Board of Directors at a duly held meeting of such directors (or
pursuant to a unanimous written consent or other authorized corporate action).
Such resolutions are in full force and effect as of the date hereof and have not
been in any way modified, repealed, rescinded, amended or revoked, and the
Lenders may rely on them until each Lender receives written notice of revocation
from Borrower.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

 

 

 

 

 

 

Authorized to

 

 

 

 

 

 

Add or Remove

Name

 

Title

 

Signature

 

Signatories

 

 

 

 

 

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

o

 

 

 

 

 

 

 

 

 

 

 

 

 

o

 

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

 

Borrow Money. Borrow money from the Lenders.

 

Execute Loan Documents. Execute any loan documents any Lender requires.

 

Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.

 

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

 

Issue Warrants. Issue warrants for Borrower’s capital stock.

 

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

5.                                      The persons listed above are Borrower’s
officers or employees with their titles and signatures shown next to their
names.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the                                                of Borrower, hereby
certify as to paragraphs 1 through 5 above, as  

[print title]

of the date set forth above.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

[Signature Page to Corporate Borrowing Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Articles/Certificate of Incorporation (including amendments)

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Bylaws

 

[see attached]

 

--------------------------------------------------------------------------------


 

DEBTOR:

SENSEONICS, INCORPORATED

SECURED PARTY:

OXFORD FINANCE LLC,

 

as Collateral Agent

 

EXHIBIT A TO UCC FINANCING STATEMENT

 

Description of Collateral

 

The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property; provided that, if a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts and such property that are proceeds of Intellectual
Property, then the Collateral shall automatically, and effective as of the
Effective Date, include the Intellectual Property to the extent necessary to
permit perfection of Collateral Agent’s security interest in such Accounts and
such other property of Borrower that are proceeds of the Intellectual Property;
or (ii) more than 65% of the total combined voting power of all classes of stock
entitled to vote the shares of capital stock (the “Shares”) of any Foreign
Subsidiary, if Borrower demonstrates to Collateral Agent’s reasonable
satisfaction that a pledge of more than sixty five percent (65%) of the Shares
of such Subsidiary creates a present and existing adverse tax consequence to
Borrower under the U.S. Internal Revenue Code.

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Debtor has agreed not to encumber any of its Intellectual
Property.

 

Capitalized terms used but not defined herein have the meanings ascribed in the
Uniform Commercial Code in effect in the State of New York as in effect from
time to time (the “Code”) or, if not defined in the Code, then in the Loan and
Security Agreement by and between Debtor, Secured Party and the other Lenders
party thereto (as modified, amended and/or restated from time to time).

 

--------------------------------------------------------------------------------

 

CONSENT AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS CONSENT AND FIRST AMENDMENT to Loan and Security Agreement (this
“Amendment”) is entered into as of December 7, 2015 (the “Amendment Date”), by
and among OXFORD FINANCE LLC, a Delaware limited liability company with an
office located at 133 North Fairfax Street, Alexandria, Virginia 22314 (in its
individual capacity, “Oxford”; and in its capacity as Collateral Agent,
“Collateral Agent”), the Lenders listed on Schedule 1.1 thereof  from time to
time including Oxford in its capacity as a Lender (each a “Lender” and
collectively, the “Lenders”), SENSEONICS, INCORPORATED with an office located at
20451 Seneca Meadows Parkway, Germantown, Maryland 20876 (“Existing Borrower”)
and SENSEONICS HOLDINGS, INC., a Delaware corporation (formerly ASN
TECHNOLOGIES, INC., a Nevada corporation) with offices located at 20451 Seneca
Meadows Parkway, Germantown, Maryland 20876 (“New Borrower” and together with
Existing Borrower, individually and collectively, jointly and severally,
“Borrower”).

 

WHEREAS, Collateral Agent, Existing Borrower and the Lenders party thereto from
time to time have entered into that certain Loan and Security Agreement, dated
as of July 31, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) pursuant to which the Lenders have provided to
Borrower certain loans in accordance with the terms and conditions thereof; and

 

WHEREAS, New Borrower is entering into that certain Agreement and Plan of Merger
and Reorganization, by and among Existing Borrower, SMSI MERGER SUB, INC., a
Delaware corporation (“Merger Sub”) and New Borrower dated as of December 4,
2015 in the form attached hereto as Exhibit A (without any amendments to the
terms thereof, “Merger Agreement”) pursuant to which, among other things, the
Merger Sub will merge with and into Existing Borrower and Existing Borrower
shall become a wholly owned subsidiary of New Borrower (the “Merger”);

 

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

1.              Definitions.  Capitalized terms used herein but not otherwise
defined shall have the respective meanings given to them in the Loan Agreement.

 

2.              Joinder.

 

a.              New Borrower.  New Borrower hereby is added as a “Borrower”
under the Loan Agreement.  All references in the Agreement to “Borrower” shall
hereafter mean and include the Existing Borrower and New Borrower individually
and collectively, jointly and severally; and New Borrower shall hereafter have
all rights, duties and obligations of “Borrower” thereunder.

 

b.              Joinder to Loan Agreement.  New Borrower hereby joins the Loan
Agreement and each of the Loan Documents, and agrees to comply with and be bound
by all of the terms, conditions and covenants of the Loan Agreement and Loan
Documents, as if it were originally named a “Borrower” therein (effective as of
the date of this Amendment).  Without limiting the generality of the preceding
sentence, New Borrower agrees that it will be jointly and severally liable,
together with Existing Borrower, for the payment and performance of all
obligations and liabilities of Borrower under the Loan Agreement, including,
without limitation, the Obligations.  Either Borrower may, acting singly,
request Credit Extensions pursuant to the Loan Agreement.  Each Borrower hereby
appoints the other as agent for the other for all purposes hereunder, including
with respect to requesting Credit Extensions pursuant to the Loan Agreement. 
Each Borrower hereunder shall be obligated to repay all Credit Extensions made
pursuant to the Loan Agreement, regardless of which Borrower actually receives
said Credit Extension, as if each Borrower hereunder directly received all
Credit Extensions.

 

--------------------------------------------------------------------------------


 

c.               Subrogation and Similar Rights.  Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law
and (b) any right to require Collateral Agent or any Lender to: (i) proceed
against any Borrower or any other person; (ii) proceed against or exhaust any
security; or (iii) pursue any other remedy.  Collateral Agent and any Lender may
each exercise or not exercise any right or remedy it has against any Borrower or
any security it holds (including the right to foreclose by judicial or
non-judicial sale) without affecting any Borrower’s liability.  Notwithstanding
any other provision of this Amendment, the Loan Agreement, the Loan Documents or
any related documents, until the Obligations have been indefeasibly paid in full
and at such time as each Lender’s obligation to make Credit Extensions has
terminated, each Borrower irrevocably waives all rights that it may have at law
or in equity (including, without limitation, any law subrogating Borrower to the
rights of Collateral Agent and/or Lenders under this Amendment and the Loan
Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Amendment,
the Loan Agreement or otherwise and all rights that it might have to benefit
from, or to participate in, any security for the Obligations as a result of any
payment made by Borrower with respect to the Obligations in connection with this
Amendment, the Loan Agreement or otherwise.  Any agreement providing for
indemnification, reimbursement or any other arrangement prohibited under this
section shall be null and void.  If any payment is made to a Borrower in
contravention of this section, such Borrower shall hold such payment in trust
for Collateral Agent, for the ratable benefit of Lenders, and such payment shall
be promptly delivered to Collateral Agent, for the ratable benefit of Lenders,
for application to the Obligations, whether matured or unmatured.

 

d.              Grant of Security Interest.  To secure the prompt payment and
performance of all of the Obligations, New Borrower hereby grants to Collateral
Agent, for the ratable benefit of Lenders, a continuing lien upon and security
interest in all of New Borrower’s now existing or hereafter arising rights and
interest in the Collateral, whether now owned or existing or hereafter created,
acquired, or arising, and wherever located.  New Borrower further covenants and
agrees that by its execution hereof it shall provide all such information,
complete all such forms, and take all such actions, and enter into all such
agreements, in form and substance reasonably satisfactory to Collateral Agent
and each Lender that are reasonably deemed necessary by Collateral Agent or any
Lender in order to grant a valid, perfected first priority security interest to
Collateral Agent, for the ratable benefit of Lenders, in the Collateral.  New
Borrower hereby authorizes Collateral Agent to file financing statements,
without notice to Borrower, with all appropriate jurisdictions in order to
perfect or protect Collateral Agent’s and/or any Lender’s interest or rights
hereunder, including a notice that any disposition of the Collateral, except to
the extent such disposition are permitted pursuant to the Loan Agreement, by
either Borrower or any other Person, shall be deemed to violate the rights of
Collateral Agent and each Lender under the Code.  Without limiting the
generality of the foregoing, New Borrower hereby grants and pledges to
Collateral Agent, for the ratable benefit of the Lenders, to secure the prompt
payment and performance of all of the Obligations, a perfected security interest
in all of the issued and outstanding shares of capital stock of the Existing
Borrower and shall simultaneously herewith deliver to  Collateral Agent one or
more original stock certificates, if certificated, representing such shares
together with duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to Collateral Agent.

 

e.               Representations and Warranties.  New Borrower hereby represents
and warrants to Collateral Agent and each Lender that all representations and
warranties in the Loan Documents made on the part of Existing Borrower are true
and correct on the date hereof (as updated by the Perfection Certificate
delivered to Oxford on or around the date of this Amendment) with respect to
Existing Borrower and New Borrower, with the same force and effect as if New
Borrower were named as “Borrower” in the Loan Documents in addition to Existing
Borrower.

 

2

--------------------------------------------------------------------------------


 

3.              Consent.

 

a.              Collateral Agent and Oxford, which constitutes the Required
Lenders, hereby consent to Existing Borrower, New Borrower and Merger Sub
entering into the Merger Agreement and consummating the Merger on the date
hereof, strictly in accordance with the terms of the Merger Agreement and, to
the extent that any waivers under the Loan Agreement or any other Loan Document,
including, without limitations, Section 7.3 of the Loan Agreement, are required
for Borrower to enter into the Merger Agreement and consummate the Merger,
Collateral Agent and Required Lenders hereby provide such waivers.

 

b.              Without limiting the generality of the consent set forth in
Section 3(a), Collateral Agent and Required Lenders hereby consent to the New
Borrower entering into the Note Purchase Agreement (as defined herein) and
consummating the transactions contemplated therein; provided, however, Energy
Capital, prior to the Note Purchase Agreement becoming effective, must agree to
the subordination of any and all Indebtedness of Borrower and/or any of its
Subsidiaries to Energy Capital (pursuant to the terms of the Energy Capital
Subordination Agreement) to all Indebtedness of Borrower and/or its Subsidiaries
to the Lenders.

 

c.               Collateral Agent and the Required Lenders hereby acknowledge
and agree that immediately following the Merger, the holders of the outstanding
equity interests of Existing Borrower immediately prior to the Merger will own
approximately 80% of the outstanding equity interests of New Borrower, on a
fully-diluted basis.  Each warrant of Existing Borrower that is outstanding and
unexercised as of immediately prior to the Merger, including, without
limitation, all Warrants issued to any Lender in connection with the Loan
Agreement and Loan Documents, will be exchanged for warrants to purchase common
stock of New Borrower.  Collateral Agent and the Required Lenders hereby consent
to the proposed treatment of the Warrants.

 

d.              Collateral Agent and Oxford each hereby acknowledge receipt of
advance notice of the Merger.

 

4.              Section 2.2(a)(ii) is hereby amended and restated in its
entirety as follows:

 

(ii)           Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, during the Second Draw Period, to make
term loans to Borrower in an aggregate amount up to Six Million Dollars
($6,000,000) according to each Lender’s Term B Loan Commitment as set forth on
Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term B Loan”, and collectively as the “Term B Loans”).  After repayment, no
Term B Loan may be re-borrowed.

 

5.              Section 2.2(a) is hereby amended by adding the following
subsection (iii) thereto:

 

(iii)          Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, during the Third Draw Period, to make
term loans to Borrower in an aggregate amount up to Five Million Dollars
($5,000,000) according to each Lender’s Term C Loan Commitment as set forth on
Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term C Loan”, and collectively as the “Term C Loans”; each Term A Loan, Term B
Loan or Term C Loan is hereinafter referred to singly as a “Term Loan” and the
Term A Loans, the Term B Loans and the Term C Loans are hereinafter referred to
collectively as the “Term Loans”).  After repayment, no Term C Loan may be
re-borrowed.

 

6.              Section 2.5(a) is hereby amended and restated in its entirety as
follows:

 

Facility Fee.  A facility fee comprising of (i) Fifty Thousand Dollars ($50,000)
to be shared between the Lenders pursuant to their respective Commitment
Percentages, which was paid by Borrower on or about July 2, 2014, which is fully
earned, non-refundable; and (ii) Twenty Five Thousand Dollars ($25,000) to be
shared between the Lenders pursuant to their respective Commitment Percentages,
which shall be earned, due, payable and non-refundable on the Funding Date of
the Term C Loan.

 

7.              The following Section 7.12 is hereby added  to the Loan
Agreement:

 

3

--------------------------------------------------------------------------------


 

7.12        Payments under the Note Purchase Agreement.  Neither Borrower nor
any Guarantor, nor any Subsidiary of any of them, shall make any payment
pursuant to the Note Purchase Agreement unless such payment is in accordance
with the terms of the Energy Capital Subordination Agreement and at the time of
making such payment (i) no Event of Default has occurred and continuing,
(ii) Borrower, after the Amendment Date, shall have received unrestricted net
cash proceeds of not less than Forty Five Million Dollars ($45,000,000) from the
issuance and sale by New Borrower of its equity securities, as determined by
Collateral Agent and (iii) Borrower shall have in its Collateral Accounts, cash
and Cash Equivalents (after giving effect to such payment) in an aggregate
amount of not less than the aggregate consolidated operating expenses and debt
payments of Borrower and all of its Subsidiaries for the then immediately
following 15-month period, consistent with the then applicable Annual
Projections.

 

8.              The following Section 12.12 is hereby added to the Loan
Agreement:

 

12.12      Borrower Liability.  Either Borrower may, acting singly, request
Credit Extensions hereunder.  Each Borrower hereby appoints the other as agent
for the other for all purposes hereunder, including with respect to requesting
Credit Extensions hereunder.  Each Borrower hereunder shall be jointly and
severally obligated to repay all Credit Extensions made hereunder, regardless of
which Borrower actually receives said Credit Extension, as if each Borrower
hereunder directly received all Credit Extensions.  Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law,
and (b) any right to require Collateral Agent or any Lender to: (i) proceed
against any Borrower or any other person; (ii) proceed against or exhaust any
security; or (iii) pursue any other remedy.  Collateral Agent and or any Lender
may exercise or not exercise any right or remedy it has against any Borrower or
any security it holds (including the right to foreclose by judicial or
non-judicial sale) without affecting any Borrower’s liability.  Notwithstanding
any other provision of this Agreement or other related document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating Borrower to the rights of Collateral
Agent and the Lenders under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by Borrower with respect to the Obligations in connection
with this Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void.  If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Collateral Agent and
the Lenders and such payment shall be promptly delivered to Collateral Agent for
application to the Obligations, whether matured or unmatured.

 

9.              Section 13.1 of the Loan Agreement is hereby amended by adding
the following definitions thereto in alphabetical order:

 

“Amendment Date” is December 7, 2015.

 

“Energy Capital” is Energy Capital, LLC, a Florida limited liability company.

 

“Energy Capital Subordination Agreement” is that certain subordination
agreement, in form and substance satisfactory to Collateral Agent and the
Lenders, entered into between Collateral Agent and Energy Capital on the
Amendment Date.

 

“Equity Event” is the receipt by Borrower on or after August 1, 2015 of
unrestricted net cash proceeds of not less than Ten Million Dollars
($10,000,000.00) from the issuance and sale by Borrower of its equity securities
and the receipt by Collateral Agent of evidence thereof that is reasonably
acceptable to Collateral Agent, which Borrower has received, and Collateral
Agent hereby confirms it has received evidence thereof acceptable to Collateral
Agent.

 

“Existing Borrower” is SENSEONICS, INCORPORATED with an office located at 20451
Seneca Meadows Parkway, Germantown, Maryland 20876.

 

4

--------------------------------------------------------------------------------


 

“Note Purchase Agreement” is that certain Note Purchase Agreement, dated as of
the Amendment Date and in the form provided to and approved by Collateral Agent
on the Amendment Date, by and between Energy Capital and New Borrower, pursuant
to which New Borrower may borrow up to $10,000,000 from Energy Capital.

 

“Merger Agreement” is that certain Agreement and Plan of Merger and
Reorganization (in the form provided to the Collateral Agent on the Amendment
Date), by and among Existing Borrower, SMSI MERGER SUB, INC., a Delaware
corporation (“Merger Sub”) and New Borrower dated as of December 4, 2015
pursuant to which, among other things, the Merger Sub will merge with and into
Existing Borrower and Existing Borrower shall become a wholly owned subsidiary
of New Borrower (the “Merger”).

 

“New Borrower” is SENSEONICS HOLDINGS, INC., a Delaware corporation (formerly
ASN TECHNOLOGIES, INC., a Nevada corporation) with offices located at 20451
Seneca Meadows Parkway, Germantown, Maryland 20876.

 

“Term C Loan” is defined in Section 2.2(a)(iii).

 

“Third Draw Period” is the period commencing on the later of the occurrence of
the Equity Event and the CE Mark Approval Event and ending on the earlier of
(i) December 31, 2015, (ii) the date that is thirty days after the first date by
which both the Equity Event and the CE Mark Approval Event have occurred and
(iii) the occurrence of an Event of Default; provided, however, that the Third
Draw Period shall not commence if on the date of the occurrence of the Equity
Event or the CE Mark Approval Event, an Event of Default has occurred and is
continuing; provided, further, that unless both the Equity Event and the CE Mark
Approval Event have occurred before December 31, 2015, the Third Draw Period
shall not commence.

 

10.       Section 13.1 of the Loan Agreement is hereby amended by amending and
restating the following definitions therein as follows:

 

“Basic Rate” is, (i) with respect to each Term A Loan and Term B Loan, the per
annum rate of interest (based on a year of three hundred sixty (360) days) equal
to Six and Ninety-Five Hundredths percent (6.95%); and (ii) with respect to Term
C Loan, the per annum rate of interest (based on a year of three hundred sixty
(360) days) equal to the sum of (i) Six and Seventy-Six Hundredths percent
(6.76%); plus (ii) the greater of (a) Nineteen-Hundredths percent (0.19%); and
(b) the thirty (30) day U.S. LIBOR rate reported in the Wall Street Journal five
(5) Business Days prior to the Funding Date of such Term Loan.

 

“Borrower” is individually and collectively, jointly and severally, New Borrower
and the Existing Borrower.

 

“Term Loan” is defined in Section 2.2(a)(iii).

 

11.       Schedule 1.1 to the Loan Agreement is hereby amended and restated in
its entirety as set forth on Schedule 1.1 hereto.

 

12.       Exhibit C to the Loan Agreement is hereby amended and restated in its
entirety as set forth on Exhibit A hereto.

 

13.       Exhibit D to the Loan Agreement is hereby amended and restated in its
entirety as set forth on Exhibit D hereto.

 

14.       The Perfection Certificate delivered on the Effective Date of the Loan
Agreement is hereby updated by the Perfection Certificate delivered to
Collateral Agent on or around the date of this Amendment.

 

15.       Limitation of Amendment.

 

5

--------------------------------------------------------------------------------


 

a.              The amendments set forth in Sections 2 through 14 above are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right, remedy or obligation which Lenders or
Borrower may now have or may have in the future under or in connection with any
Loan Document, as amended hereby.

 

b.              This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.  For the avoidance of doubt, this Amendment shall be considered part of
the Loan Documents.

 

16.       To induce Collateral Agent and Lenders to enter into this Amendment,
Borrower hereby represents and warrants to Collateral Agent and Lenders as
follows:

 

a.              The Merger Sub had no liabilities or outstanding litigation
immediately prior to the consummation of the Merger and the New Borrower has no
material liabilities or outstanding litigation immediately prior to the
consummation of the Merger (this does not take away from any other
representation or warranty previously made or being made herein by Borrower).

 

b.              Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all respects as of the date hereof (except to the
extent such representations and warranties relate to an earlier date, in which
case they are true and correct as of such date), and (b) no Event of Default has
occurred and is continuing;

 

c.               Borrower has the power and due authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;

 

d.              The organizational documents of Borrower delivered to Collateral
Agent on the Effective Date, and updated pursuant to subsequent deliveries by
the Borrower to the Collateral Agent, remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

e.               The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;

 

f.                The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (i) any law or
regulation binding on or affecting Borrower, (ii) any contractual restriction
with a Person binding on Borrower, (iii) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (iv) the organizational documents of Borrower;

 

g.               The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 

h.              This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

6

--------------------------------------------------------------------------------


 

17.       Except as expressly set forth herein, the Loan Agreement shall
continue in full force and effect without alteration or amendment.  This
Amendment and the Loan Documents represent the entire agreement about this
subject matter and supersede prior negotiations or agreements.

 

18.       This Amendment shall be deemed effective as of the Amendment Date upon
(a) the due execution and delivery to Collateral Agent of this Amendment by each
party hereto, (b) receipt by Collateral Agent of a true and complete executed
copy of the Merger Agreement and the consummation of the transactions
contemplated thereunder, and (c) fulfillment of all conditions of Section 3.1 of
the Loan Agreement (as they may be applicable to the New Borrower) and
Section 3.2 of the Loan Agreement (as they may be applicable to Borrower),
including, without limitation, receipt of Warrants exercisable for the common
shares of New Borrower in lieu of the Warrants outstanding immediately prior to
this Amendment becoming effective.

 

19.       Borrower hereby covenants to the following:

 

a.              On the date hereof, deliver to Collateral Agent, copies of the
filed and stamped: certificate of incorporation of Existing Borrower effective
as of the Merger, certificate of incorporation and conversion of New Borrower
effective as of the Merger and certificate of Merger, certificates of good
standing for New Borrower for the State of Delaware and any other state in which
it is required to be qualified to do business.

 

b.              On or before December 9, 2015, deliver original signature
pages of Borrower to this Amendment, the Promissory Notes being issued on the
date hereof being in lieu of the existing Promissory Notes and the new Warrants
being issued on the date hereof in lieu of the existing Warrants.

 

c.               On or before December 11, 2015, deliver a copy of the form W-9
for the New Borrower to Collateral Agent.

 

d.              On or before December 11, 2015, deliver to Collateral Agent an
original stock representing all outstanding shares of the Existing Borrower,
together with duly executed instrument of transfer or assignment in blank, all
in form and substance satisfactory to Collateral Agent.

 

e.               On or before January 7, 2016, Borrower shall deliver evidence
satisfactory to Collateral Agent that the insurance policies for New Borrower
required by Section 6.5 of the Loan Agreement are in full force and effect,
together with appropriate evidence showing loss payable and/or additional
insured clauses or endorsements in favor of Collateral Agent.

 

20.       This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, and all of which, taken together, shall
constitute one and the same instrument.

 

21.       This Amendment and the rights and obligations of the parties hereto
shall be governed by and construed in accordance with the laws of the State of
New York.

 

[Balance of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent and First
Amendment to Loan and Security Agreement to be executed as of the date first set
forth above.

 

BORROWER:

 

 

 

SENSEONICS, INCORPORATED

 

 

 

 

 

By

/s/ R. Don Elsey

 

Name:

R. Don Elsey

 

Title:

CFO

 

 

 

BORROWER:

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

By

/s/ R. Don Elsey

 

Name:

R. Don Elsey

 

Title:

CFO

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

By:

/s/ Mark Davis

 

Name:

Mark Davis

 

Title:

Vice President — Finance, Secretary & Treasurer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

Lenders and Commitments

 

Term A Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

4,000,000

 

100.00

%

TOTAL

 

$

4,000,000

 

100.00

%

 

Term B Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

6,000,000

 

100.00

%

TOTAL

 

$

6,000,000

 

100.00

%

 

Term C Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

5,000,000

 

100.00

%

TOTAL

 

$

5,000,000

 

100.00

%

 

Aggregate (all Term Loans)

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

15,000,000

 

100.00

%

TOTAL

 

$

15,000,000

 

100.00

%

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Compliance Certificate

 

TO:

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

 

FROM:

SENSEONICS HOLDINGS, INC. for itself and on behalf of all Borrowers

 

The undersigned authorized officer (“Officer”) of SENSEONICS HOLDINGS, INC. for
itself and on behalf of all Borrowers under the and as defined in the Loan
Agreement (as defined herein below) (individually and collectively, severally
and jointly, “Borrower”), hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement by and among Borrower, Collateral
Agent, and the Lenders from time to time party thereto (the “Loan Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Loan Agreement),

 

(a)                                 Borrower is in complete compliance for the
period ending                 with all required covenants except as noted below;

 

(b)                                 There are no Events of Default, except as
noted below;

 

(c)                                  Except as noted below, all representations
and warranties of Borrower stated in the Loan Documents are true and correct in
all material respects on this date and for the period described in (a), above;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

 

(d)                                 Borrower, and each of Borrower’s
Subsidiaries, has timely filed all required tax returns and reports, Borrower,
and each of Borrower’s Subsidiaries, has timely paid all foreign, federal,
state, and local taxes, assessments, deposits and contributions owed by
Borrower, or Subsidiary, except as otherwise permitted pursuant to the terms of
Section 5.8 of the Loan Agreement;

 

(e)                                  No Liens have been levied or claims made
against Borrower or any of its Subsidiaries relating to unpaid employee payroll
or benefits of which Borrower has not previously provided written notification
to Collateral Agent and the Lenders.

 

Attached are the required documents, if any, supporting our certification(s). 
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

 

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

 

 

Reporting Covenant

 

Requirement

 

Actual

 

Complies

1)

 

Financial statements

 

Monthly within 30 days

 

 

 

Yes

No

N/A

2)

 

Annual (CPA Audited) statements

 

Within 120 days after FYE

 

 

 

Yes

No

N/A

3)

 

Annual Financial Projections/Budget (prepared on a

 

Annually (within 30 days of FYE), and when revised

 

 

 

Yes

No

N/A

 

--------------------------------------------------------------------------------


 

 

 

quarterly basis)

 

 

 

 

 

 

 

 

4)

 

A/R & A/P agings

 

If applicable

 

 

 

Yes

No

N/A

5)

 

8-K, 10-K and 10-Q Filings

 

If applicable, within 5 days of filing

 

 

 

Yes

No

N/A

6)

 

Compliance Certificate

 

Monthly within 30 days

 

 

 

Yes

No

N/A

7)

 

IP Report

 

When required

 

 

 

Yes

No

N/A

8)

 

Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period

 

 

 

$

        

 

Yes

No

N/A

9)

 

Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period

 

 

 

$

        

 

Yes

No

N/A

 

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

 

 

Institution Name

 

Account Number

 

New Account?

 

Account Control Agreement in
place?

1)

 

 

 

 

 

Yes

No

 

Yes

No

2)

 

 

 

 

 

Yes

No

 

Yes

No

3)

 

 

 

 

 

Yes

No

 

Yes

No

4)

 

 

 

 

 

Yes

No

 

Yes

No

 

Other Matters

 

1)

 

Have there been any changes in any Key Person since the last Compliance
Certificate?

 

Yes

 

No

 

 

 

 

 

 

 

2)

 

Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?

 

Yes

 

No

 

 

 

 

 

 

 

3)

 

Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars ($250,000.00)?

 

Yes

 

No

 

 

 

 

 

 

 

4)

 

Have there been any material changes to the capitalization table of Borrower or
any amendments of or other changes to the Operating Documents of Borrower or any
of its Subsidiaries? If yes, provide copies of any such amendments or changes
with this Compliance Certificate.

 

Yes

 

No

 

--------------------------------------------------------------------------------


 

Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.”  Attach separate sheet if additional
space needed.)

 

SENSEONICS HOLDINGS, INC. for itself and on behalf of all Borrowers

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

LENDER USE ONLY

 

 

 

 

 

Received by:

 

 

Date:

 

 

 

 

 

 

 

 

Verified by:

 

 

Date:

 

 

 

 

Compliance Status:

Yes

 No

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Secured Promissory Note

 

--------------------------------------------------------------------------------


 

SECURED PROMISSORY NOTE
(Term [A][B][C] Loan)

 

$

Dated: [DATE]

 

FOR VALUE RECEIVED, the undersigned, SENSEONICS, INCORPORATED, a Delaware
corporation with offices located at 20451 Seneca Meadows Parkway, Germantown,
Maryland 20876 and SENSEONICS HOLDINGS, INC. a Delaware corporation (formerly
ASN TECHNOLOGIES, INC. a Nevada corporation), with offices located at [ ]
(individually, collectively, jointly and severally “Borrower”)  (“Borrower”)
HEREBY PROMISES TO PAY to the order of OXFORD FINANCE LLC (“Lender”) the
principal amount of [           ] MILLION DOLLARS ($              ) or such
lesser amount as shall equal the outstanding principal balance of the Term
[A][B][C] Loan made to Borrower by Lender, plus interest on the aggregate unpaid
principal amount of such Term [A][B][C] Loan, at the rates and in accordance
with the terms of the Loan and Security Agreement dated July 31, 2014 by and
among Borrower, Lender, Oxford Finance LLC, as Collateral Agent, and the other
Lenders from time to time party thereto (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”).  If not sooner
paid, the entire principal amount and all accrued and unpaid interest hereunder
shall be due and payable on the Maturity Date as set forth in the Loan
Agreement.  Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

 

Principal, interest and all other amounts due with respect to the Term [A][B][C]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”). 
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B][C] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B][C] Loan, interest on the Term [A][B][C] Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

--------------------------------------------------------------------------------


 

[Except as otherwise set forth herein, this Amended and Restated Secured
Promissory Note is intended to and does completely amend and restate, without
novation, that certain Secured Promissory Note [    ] issued [July 31,2014][
December 23, 2014], by Senseonics, Incorporated, Inc. in favor of Lender.]

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

BORROWER:

 

 

 

SENSEONICS, INCORPORATED

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------
